Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 1 of 95 PageID #: 202




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



IN RE NEKTAR THERAPEUTICS                              Lead Case No. 1:19-cv-00322-MN-JLH
DERIVATIVE LITIGATION
                                                       DEMAND FOR JURY TRIAL




                         VERIFIED SHAREHOLDER DERIVATIVE
                         CONSOLIDATED AMENDED COMPLAINT

                                         INTRODUCTION

        Plaintiff Karen Hodes (“Plaintiff Hodes”) and Plaintiff Christine Sever (“Plaintiff Sever,”

 and together with Plaintiff Hodes, “Plaintiffs”) by their undersigned attorneys, derivatively and on

 behalf of Nominal Defendant Nektar Therapeutics (“Nektar” or the “Company”), file this Verified

 Shareholder Derivative Consolidated Amended Complaint against Individual Defendants Howard

 W. Robin, Stephen K. Doberstein, Jonathan Zalevsky, Jeff Ajer, Robert B. Chess, R. Scott Greer,

 Christopher A. Kuebler, Lutz Lingnau, Roy A. Whitfield, and Dennis L. Winger (collectively, the

 “Individual Defendants,” and together with Nektar, the “Defendants”) for breaches of their

 fiduciary duties as directors and/or officers of Nektar, unjust enrichment, waste of corporate assets,

 and violation of Section 14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”). As

 for Plaintiffs’ complaint against the Individual Defendants, they allege the following based upon

 personal knowledge as to themselves and their own acts, and information and belief as to all other

 matters, based upon, inter alia, the investigation conducted by and through their attorneys, which

 included, among other things, a review of the Defendants’ public documents, conference calls, and

 announcements made by Defendants, United States Securities and Exchange Commission (“SEC”)

 filings, wire and press releases published by and regarding Nektar, legal filings, news reports,


                                                   1
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 2 of 95 PageID #: 203




 securities analysts’ reports and advisories about the Company, and information readily obtainable

 on the Internet. Plaintiffs believe that substantial evidentiary support will exist for the allegations

 set forth herein after a reasonable opportunity for discovery.

                                    NATURE OF THE ACTION

        1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

 by Nektar’s directors and officers from at least January 10, 2017 through September 28, 2018 (the

 “Relevant Period”).

        2.      Nektar is a biopharmaceutical company that specializes in the research, discovery,

 and development of novel medications for areas in which there is sizeable unmet medical need.

 The Company’s pipeline includes new investigational drugs for treatment and use in a variety of

 medical areas including cancer, chronic pain, and autoimmune disease.

        3.      The Company purports to leverage its proprietary chemistry platform to develop

 new drug candidates which utilize Nektar’s advanced polymer conjugate technology platforms,

 designed to allow the “development of new molecular entities that target known mechanisms of

 action.”

        4.      Nektar’s proprietary programs include Immuno-oncology (“I-O”) projects that are

 focused on developing targeted medicines to help the body’s immune system fight cancer with

 medications designed to modify certain immune cell activities, such as increasing their numbers

 and advancing their abilities to identify and attack cancer cells.

        5.      Nektar’s    lead    I-O   drug    candidate    is     NKTR-214,     also   known     as

 “bempegaldesleukin” or “bempeg,” a biologic with biased signaling through Interleukin-2 (“IL-

 2”), a naturally occurring cytokine widely known in the scientific community to prompt the

 production of cancer-fighting cells within the body. According to the Company’s President and



                                                   2
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 3 of 95 PageID #: 204




 Chief Executive Officer (“CEO”), Howard W. Robin (“Robin”), IL-2 is a “[m]aster [g]rowth

 [f]actor for T Cells and Natural Killer (NK) Cells.” However, the safety profile of IL-2 has limited

 its usage as an effective cancer therapy. IL-2’s short half-life requires high doses of the protein for

 effectiveness, and while IL-2 prompts the production of cancer-killing cells, it also triggers the

 production of “Treg” cells, which are immunosuppressive. As such, IL-2 presents challenges with

 toxicity when given in high doses. NKTR-214, through utilizing IL-2, is designed to stimulate and

 facilitate the growth of “tumor-killing immune cells.” Specifically, NKTR-214 was created as a

 modified form of IL-2, to proliferate the production of cancer-killing cells, without triggering the

 production of immunosuppressive cells.

        6.      The Company has conducted a number of clinical trials evaluating the efficacy of

 NKTR-214, including the in-human multicenter phase 1 study titled, EXCEL. The first patients in

 the EXCEL study were dosed with NKTR-214 in December 2015. A little over a year thereafter,

 the Individual Defendants began touting the data from EXCEL’s Phase I trial.

        7.      During the Relevant Period, the investing public was led to believe that NKTR-214

 successfully achieved what IL-2 could not on its own: the proliferation of cancer-fighting cells in

 tumors without the concurrent increase in immunosuppressive cells. Specifically, the initial results

 achieved in EXCEL were negative, yet, the results reported by the Company to the market were

 skewed due to a drastic increase in the cancer-fighting cells experienced in one of the five patients

 participating in the trial, rendering the initial results of the study significantly (and misleadingly)

 positive. Nevertheless, throughout the Relevant Period, the Individual Defendants caused the

 Company to repeatedly tout the study’s false results publicly in presentations and videos, over 10

 times, flaunting that NKTR-214 produces a “30-fold increase,” or produces 30 times the number

 of cancer-fighting cells with negligible increase in immunosuppressive cells. Moreover, the



                                                   3
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 4 of 95 PageID #: 205




 Company’s claims pertaining to the supposed 30-fold increase produced by NKTR-214

 misrepresented additional information that further rendered the statements false and misleading to

 the investing public. In addition to intentionally utilizing outlier data from a single patient, the

 Individual Defendants caused the Company to falsely report the size and composition of the

 dataset, as well as the dosing schedule used in the EXCEL trial.

         8.     In order to further develop NKTR-214 as a commercial cancer therapy, the

 Company also initiated clinical trials testing NKTR-214’s combination with other drug company

 products, including Bristol-Myers Squibb Company’s (“BMS”) Opdivo® (nivolumab) in a Phase

 2 clinical trial of NKTR-214 known as PIVOT-02, which remains ongoing. The Company

 announced the initial results of PIVOT-02 in November 2017, which the market reacted to

 favorably, resulting in a nearly 17-year high in the price of Nektar common stock. Soon after, in

 February 2018, the Company announced a collaboration agreement between BMS and Nektar to

 further analyze the combination of Opdivo and NKTR-214, with BMS providing the Company

 almost $2 billion upfront in cash and equity. Yet, similar to EXCEL, unbeknownst to the investing

 public, certain of the Individual Defendants were aware and/or actively engaged in manipulating

 the PIVOT-02 trial by, inter alia, presenting patient data that was unvalidated, prioritizing the

 presentation of positive results, and delaying less positive results, all of which ran contrary to

 industry standards and painted a false image of NKTR-214’s success that was not sustainable long-

 term.

         9.     Indeed, on June 2, 2018, the Company issued a press release concerning

 preliminary data from the ongoing PIVOT-02 trial. The press release revealed a significant drop

 in the treatment’s efficacy, from a previous response rate of 85% in stage 1 of the study to a mere




                                                  4
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 5 of 95 PageID #: 206




 50%. The results from the PIVOT-02 trial were deemed by news outlets to be both “confusing”

 and “disappointing” given the Company’s previously touted string of success.

         10.    On this news, the price per share of Nektar stock plummeted approximately 41.82%

 from the previous day’s closing price of $90.35 on June 1, 2018, to close at $52.57 on June 4,

 2018.

         11.    The truth continued to emerge on October 1, 2018, when a detailed report published

 by short-seller Plainview LLC (“Plainview”) titled, “NKTR-214: Pegging the Value at Zero” (the

 “Report”), revealed that while the Company had touted NKTR-214 as a promising new cancer

 treatment drug, Nektar had only disclosed about 31% of response rates and withheld the rest of the

 data on dosed patients in its PIVOT study as of its presentation at the 2018 American Society of

 Clinical Oncology (“ASCO”) annual meeting, where the Company discussed its PIVOT phase 1/2

 results. The Report maintained that the Company’s hypothesis that “pegylating,” i.e., adding

 polyethylene glycol molecules to, IL-2 would improve IL-2’s function did not prove to be true.

 The Report further criticized that “PEGylation” (“pegylation”) actually impaired the efficacy of

 NKTR-214, making it an ineffective cancer treatment. The Report pointed out the Company’s

 frequent reference to a “30-fold average change” was due to a single outlier patient that had

 experienced drastic results, distorting the study’s numbers, and categorized the statement as

 “Brazenly Misleading.” The Report contained a link to the obscured data, buried in a clinical poster

 by Nektar from a European presentation that revealed that prior statements made about NKTR-

 214 were false. Lastly, the Report emphasized that the combination of NKTR-214 with Opdivo

 had not established meaningfully positive results and that IL-2 on its own was more effective than

 NKTR-214.




                                                  5
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 6 of 95 PageID #: 207




         12.     On this news, the price per share of Nektar stock fell over the next two trading

 sessions, from a closing price of $60.96 on September 28, 2018, to a closing price of $56.65 on

 October 1, 2018, a decline of approximately 7%, and further fell to a closing price of $55.33 on

 October 2, 2018.

         13.     During the Relevant Period, the Individual Defendants breached their fiduciary

 duties by personally making and/or causing the Company to make to the investing public a series

 of materially false and misleading statements regarding the Company’s business, operations, and

 prospects. Specifically, the Individual Defendants willfully or recklessly misrepresented and/or

 caused the Company to fail to disclose, inter alia, (1) the data results of the EXCEL clinical trial

 intentionally included outlier data that skewed the trial results; (2) a 2-week dosing schedule was

 used for at least two of the five dosed patients, including the outlier patient; (3) thus, the claim that

 patients experienced a 30-fold average increase in Cluster of Differentiation antigen “8” (“CD8”)

 cells with negligible increases in immunosuppressive cells was not supported by the clinical data

 relied on; and (4) the Company failed to maintain internal controls. As a result of the foregoing,

 the Company’s public statements were materially false and misleading at all relevant times.

         14.     In further breach of their fiduciary duties during the Relevant Period, certain of the

 Individual Defendants engaged in a scheme to manipulate the clinical trial results of Nektar’s

 PIVOT-02 trial by, inter alia, presenting patient data that was not validated, selectively choosing

 patients to participate in the trial, delaying the disclosure of results that were less positive while

 disclosing positive results, and neglecting the risks posed by the unsustainable fictional image they

 created of NKTR-214’s success (the “PIVOT Manipulation Misconduct”).

         15.     During the Relevant Period, the Individual Defendants breached their fiduciary

 duties by failing to correct and/or causing the Company to fail to correct these false and misleading



                                                    6
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 7 of 95 PageID #: 208




 statements and omissions of material fact to the investing public and by causing the Company to

 fail to maintain internal controls.

        16.     Furthermore, during the Relevant Period, eight of the Individual Defendants

 breached their fiduciary duties by engaging in insider sales, netting proceeds of over $56.9 million.

        17.     In light of the Individual Defendants’ misconduct, which has subjected Nektar, its

 CEO, its Chief Research and Development Officer, and its former Senior Vice President, Research

 and Development and Chief Research and Development Officer, to being named as defendants in

 a federal securities fraud class action lawsuit pending on appeal in the United States Court of

 Appeals for the Ninth Circuit (the “Securities Class Action”), 1 the need to undertake internal

 investigations, the need to implement adequate internal controls over its financial reporting, the

 losses from the waste of corporate assets, the losses due to the unjust enrichment of the Individual

 Defendants who were improperly over-compensated by the Company and/or who benefitted from

 the wrongdoing alleged herein, the Company will have to expend many millions of dollars.

        18.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

 many of whom are the Company’s current directors, their collective engagement in fraud, the

 substantial likelihood of the directors’ liability in this derivative action and the Company’s CEO’s

 and other officers’ liability in the Securities Class Action, their being beholden to each other, their

 longstanding business and personal relationships with each other, and their not being disinterested

 and/or independent directors, a majority of Nektar’s Board of Directors (the “Board”) cannot

 consider a demand to commence litigation against themselves on behalf of the Company with the

 requisite level of disinterestedness and independence.




 1
  All references herein to the Securities Class Action refer to the Second Consolidated Class Action
 Complaint filed on August 10, 2020.
                                                   7
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 8 of 95 PageID #: 209




                                  JURISDICTION AND VENUE

        19.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

 Plaintiffs’ claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

 78n(a)(1) and Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9.

        20.     Plaintiffs’ claims also raise a federal question pertaining to the claims made in the

 Securities Class Action based on violations of the Exchange Act.

        21.     This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant

 to 28 U.S.C. § 1367(a).

        22.     This derivative action is not a collusive action to confer jurisdiction on a court of

 the United States that it would not otherwise have.

        23.     The Court has personal jurisdiction over each of the Defendants because each

 Defendant is either a corporation incorporated in this District, or he or she is an individual who

 has minimum contacts with this District to justify the exercise of jurisdiction over them.

        24.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a

 substantial portion of the transactions and wrongs complained of herein occurred in this District,

 and the Defendants have received substantial compensation in this District by engaging in

 numerous activities that had an effect in this District.

        25.     Venue is proper in this District because Nektar and the Individual Defendants have

 conducted business in this District, and Defendants’ actions have had an effect in this District.

                                              PARTIES

        Plaintiffs

        26.     Plaintiff Hodes is a current shareholder of Nektar common stock and has

 continuously held Nektar common stock at all relevant times.



                                                   8
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 9 of 95 PageID #: 210




        27.    Plaintiff Sever is a current shareholder of Nektar common stock and has

 continuously held Nektar common stock at all relevant times.

        Nominal Defendant Nektar

        28.    Nektar is a Delaware corporation with its principal executive offices at 455 Mission

 Bay Boulevard South, San Francisco, California 94158. Nektar’s shares trade on the NASDAQ

 Global Select Market (“NASDAQ-GS”) under the ticker symbol “NKTR.”

        Defendant Robin

        29.    Defendant Robin has served as the Company’s President and CEO since January

 2007, and as a Company director since February 2007. According to the Company’s Schedule 14A

 filed with the SEC on April 29, 2020 (the “2020 Proxy Statement”), as of April 20, 2020,

 Defendant Robin beneficially owned 2,152,486 shares of the Company’s common stock, which

 represented 1.21% of the Company’s outstanding shares of common stock on that date. Given that

 the price per share of the Company’s common stock at the close of trading on April 20, 2020 was

 $20.11, Defendant Robin owned approximately $43.3 million worth of Nektar stock.

        30.    For the fiscal year ended December 31, 2018, Defendant Robin received

 $13,330,667 in compensation from the Company. This included $968,921 in salary, $4,998,206 in

 stock awards, $5,618,256 in option awards, $1,647,100 in Non-Equity Incentive Plan

 Compensation, and $98,184 in all other compensation. For the fiscal year ended December 31,

 2017, Defendant Robin received $18,097,411 in compensation from the Company. This included

 $940,700 in salary, $6,884,888 in stock awards, $8,544,658 in option awards, $1,599,190 in Non-

 Equity Incentive Plan Compensation, and $127,975 in all other compensation.




                                                9
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 10 of 95 PageID #: 211




        31.     During the period of time when the Company materially misstated information to

 the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

 Robin made the following sales of company stock, and made no purchases of Company stock:

           Date                Number of Shares                 Price              Proceeds
        1/22/2018                  83,333                      $75.82            $6,318,308.06
        2/16/2018                  12,788                      $82.94            $1,060,636.72
         5/1/2018                  43,334                      $83.65            $3,624,889.10
         5/2/2018                  43,333                      $85.63            $3,710,604.79
         5/3/2018                  43,333                      $82.86            $3,590,572.38
        5/16/2018                  12,791                      $83.39            $1,066,641.49

 Thus, in total, before the fraud was exposed, he sold 238,912 Company shares on inside

 information, for which he received approximately $19.4 million. His insider sales made with

 knowledge of material non-public information before the material misstatements and omissions

 were exposed demonstrate his motive in facilitating and participating in the scheme.

        32.     Defendant Robin’s son, Michael Robin, is employed as a non-executive officer of

 the Company and serves as a vice president in Nektar’s project management group. The Company

 paid Defendant Robin’s son approximately $723,778, $838,237, and $1,661,068 in compensation

 during the fiscal year ended December 31, 2019, 2018, and 2017, respectively.

        33.     The Company’s 2020 Proxy Statement stated the following about Defendant Robin:

        Howard W. Robin, age 67, has served as our President and Chief Executive Officer
        since January 2007 and has served as a member of our board of directors since
        February 2007. Mr. Robin served as Chief Executive Officer, President and a
        director of Sirna Therapeutics, Inc., a biotechnology company, from July 2001 to
        November 2006 and from January 2001 to June 2001, served as their Chief
        Operating Officer, President and as a director. From 1991 to 2001, Mr. Robin was
        Corporate Vice President and General Manager at Berlex Laboratories, Inc.
        (“Berlex”), a pharmaceutical products company that is a subsidiary of Schering,
        AG, and from 1987 to 1991 he served as Vice President of Finance and Business
        Development and Chief Financial Officer. From 1984 to 1987, Mr. Robin was
        Director of Business Planning and Development at Berlex. He was a Senior
        Associate with Arthur Andersen & Co. prior to joining Berlex. He received his B.S.


                                                 10
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 11 of 95 PageID #: 212




        in Accounting and Finance from Fairleigh Dickinson University and serves as a
        member of its Board of Trustees.

        Defendant Doberstein

        34.     Defendant Stephen K. Doberstein (“Doberstein”) served as Nektar’s Chief

 Research and Development Officer from January 2010 until October 1, 2019 when he stepped

 down but continued with the Company, serving as the Chief Scientific Fellow and lead scientific

 advisor until at least March 6, 2020.

        35.     For the fiscal year ended December 31, 2018, Defendant Doberstein received

 $4,811,856 in compensation from the Company. This included $600,000 in salary, $1,748,824 in

 stock awards, $1,965,476 in option awards, $480,000 in Non-Equity Incentive Plan Compensation,

 and $17,556 in all other compensation. For the fiscal year ended December 31, 2017, Defendant

 Doberstein received $7,698,950 in compensation from the Company. This included 529,084 in

 salary, $2,958,794 in stock awards, $3,672,084 in option awards, $525,000 in Non-Equity

 Incentive Plan Compensation, and $13,988 in all other compensation.

        36.     During the period of time when the Company materially misstated information to

 the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

 Doberstein made the following sales of Company stock, and made no purchases of Company stock:

           Date                Number of Shares                 Price              Proceeds
        2/16/2018                   2,426                      $82.94             $201,212.44
         4/6/2018                 110,500                      $91.69           $10,131,745.00
         4/9/2018                  49,500                      $96.13            $4,758,435.00
        5/16/2018                   3,435                      $83.39             $286,444.65

 Thus, in total, before the fraud was exposed, he sold 165,861 Company shares on inside

 information, for which he received approximately $15.4 million. His insider sales made with

 knowledge of material non-public information before the material misstatements and omissions

 were exposed demonstrate his motive in facilitating and participating in the scheme.
                                                 11
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 12 of 95 PageID #: 213




          37.    The Company’s website stated the following about Defendant Doberstein: 2

          Dr. Doberstein has over 25 years of experience in biotechnology research and
          development. Since joining Nektar in January 2010, he has spearheaded the
          discovery team at Nektar, which led to the identification and growth of the
          company’s proprietary pipeline of drug candidates. This included development of
          NKTR-181 (a first-in-class opioid analgesic with strategic brain entry kinetics) and
          NKTR-214 (a CD122-biased agonist that is currently in multiple clinical studies
          across a wide range of tumor types). Dr. Doberstein also serves as a representative
          of Nektar for the National Institute of Health (NIH) Public/Private Initiative to
          Address the Opioid Crisis.

          Prior to joining Nektar, Dr. Doberstein was Vice President of Research at XOMA
          where he was responsible for directing discovery and development of multiple drug
          candidates, including antibody discovery and support of clinical development
          through        non-clinical       safety,     translational       medicine      and
          pharmacokinetics/pharmacodynamics. Previously, Dr. Doberstein served as Vice
          President, Research at Five Prime Therapeutics, a protein and antibody discovery
          and development company where he built and led the discovery research and
          process development group. While at Five Prime, he created several successful drug
          candidate programs that resulted in multiple strategic alliances with pharmaceutical
          partners, and moved a number of product candidates from concept to clinical stage
          in diabetes, oncology, rheumatoid arthritis and osteoarthritis. Prior to that, Dr.
          Doberstein was the Vice President of Research at Xencor and also held senior
          leadership positions at Exelixis.

          Dr. Doberstein received his Ph.D. in Biochemistry, Cell and Molecular Biology
          from the Johns Hopkins University School of Medicine and completed his
          postdoctoral work at UC Berkeley. Earlier in his career, Dr. Doberstein held a
          variety of engineering roles at DuPont after receiving his B.S.Ch.E. degree in
          Chemical Engineering from the University of Delaware.

          Defendant Zalevsky

          38.    Defendant Jonathan Zalevsky (“Zalevsky”) has served as Nektar’s Chief Research

 & Development Officer since October 1, 2019 when he was promoted by the Company. Prior to

 his current position, Defendant Zalevsky served as Chief Scientific Officer since December 2017.

 In connection with his promotion, Defendant Zalevsky’s annual base salary increased from

 $559,333 to $650,000.



 2
     https://www.nektar.com/company/our-leadership. Last visited September 26, 2019.
                                                  12
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 13 of 95 PageID #: 214




          39.    The Company’s website states the following about Defendant Zalevsky: 3

          Jonathan Zalevsky was appointed Chief Research & Development Officer in
          October 2019 to lead all aspects of the R&D organization within Nektar, including
          research, clinical development, regulatory affairs and biologics process
          development. Dr. Zalevsky joined the Company in 2015 and has served as our Chief
          Scientific Officer since 2017. During his tenure at Nektar, Dr. Zalevsky’s expertise
          in immunology, as well as his experience across biological modalities and
          therapeutic areas, have helped fuel the growth of the company’s immuno-oncology
          and immunology pipeline. Dr. Zalevsky led the early development for NKTR-214
          (bempegaldeskleukin, a CD122 preferential IL-2 pathway agonist being developed
          for the treatment of multiple cancers with partner Bristol-Myers Squibb) and
          NKTR-358 (a T regulatory cell stimulatory agent being developed for auto-immune
          diseases with partner Eli Lilly & Co.).

          Prior to joining Nektar, Dr. Zalevsky was Global Vice President and Head of the
          Inflammation Drug Discovery Unit at Takeda Pharmaceuticals. As the leading
          immunologist for Takeda, he was responsible for an immunology pipeline that
          spanned from early target discovery to late-stage development and launched
          products. Prior to working at Takeda, Dr. Zalevsky held a number of research and
          development positions at Xencor, where he was responsible for the discovery and
          development of Xencor's first four clinical-stage assets.

          Dr. Zalevsky received his Ph.D. in Biochemistry from the Tetrad Program at the
          University of California, San Francisco. He received dual bachelor degrees in
          Biochemistry and Molecular, Cellular and Developmental Biology from the
          University of Colorado at Boulder.

          Defendant Ajer

          40.    Defendant Jeff Ajer (“Ajer”) served as a Company director since September 2017.

 He also serves as a member of the Audit Committee and the Organization and Compensation

 Committee. According to the 2020 Proxy Statement, as of April 20, 2020, Defendant Ajer

 beneficially owned 82,041 shares of the Company’s common stock. Given that the price per share

 of the Company’s common stock at the close of trading on April 20, 2020 was $20.11, Defendant

 Ajer owned over $1.6 million worth of Nektar stock.




 3
     https://www.nektar.com/company/our-leadership. Last visited March 1, 2021.
                                                  13
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 14 of 95 PageID #: 215




        41.       For the fiscal year ended December 31, 2018, Defendant Ajer received $709,051 in

 compensation from the Company. This included $92,250 in fees earned or cash paid, $289,322 in

 stock awards, and $327,479 in option awards. For the fiscal year ended December 31, 2017,

 Defendant Ajer received $1,144,658 in compensation from the Company. This included $37,750

 in fees earned or cash paid, $489,373 in stock awards, and $617,535 in option awards.

        42.       During the period of time when the Company materially misstated information to

 the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

 Ajer made the following sale of company stock, and made no purchases of Company stock:

           Date                 Number of Shares                Price              Proceeds
        9/20/2018                   6,750                      $56.76             $383,130.00

 His insider sale made with knowledge of material non-public information before the material

 misstatements and omissions were exposed demonstrate his motive in facilitating and participating

 in the scheme.

        43.       The Company’s 2020 Proxy Statement stated the following about Defendant Ajer:

        Jeff Ajer, age 57, was appointed to the board of directors of in September 2017.
        Mr. Ajer currently serves as Executive Vice President and Chief Commercial
        Officer at BioMarin Pharmaceutical Inc. (“BioMarin”), a global biotechnology
        company that develops and commercializes innovative therapies for people with
        serious and life-threatening rare disorders. From October 2012 to January 2014,
        Mr. Ajer served as Senior Vice President and Chief Commercial Officer of
        BioMarin. From April 2009 to October 2012, Mr. Ajer served as BioMarin’s Vice
        President, Commercial Operations, The Americas, where he had responsibility for
        commercial operations throughout the Americas and led product marketing,
        reimbursement, and sales operations for BioMarin. Prior to joining BioMarin,
        Mr. Ajer served in various roles at Genzyme Corporation (“Genzyme”) beginning
        in November 2003, most recently as Vice President, Global Transplant Operations
        from December 2004 to August 2005. Mr. Ajer’s experience prior to Genzyme
        includes roles in sales, marketing and operations at SangStat Medical Corporation
        and ICN Pharmaceuticals. Mr. Ajer also served on the board of directors of True
        North Therapeutics. Mr. Ajer received both a B.S. in chemistry and an M.B.A. from
        the University of California, Irvine.



                                                 14
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 15 of 95 PageID #: 216




          Defendant Chess

          44.   Defendant Robert B. Chess (“Chess”) has served as a Company director since May

 1992. He also serves as Chairman of the Board. Defendant Chess additionally served the Company

 in a variety of positions over the years. He served as acting President and CEO from March 2006

 to January 2007, and as Executive Chairman from April 1999 to January 2007. Defendant Chess

 also served as Co-CEO from August 1998 to April 2000, as President from December 1991 to

 August 1998, and as CEO from May 1992 to August 1998. According to the 2020 Proxy Statement,

 as of April 20, 2020, Defendant Chess beneficially owned 444,639 shares of the Company’s

 common stock. Given that the price per share of the Company’s common stock at the close of

 trading on April 20, 2020 was $20.11, Defendant Chess owned over $8.9 million worth of Nektar

 stock.

          45.   For the fiscal year ended December 31, 2018, Defendant Chess received $741,551

 in compensation from the Company. This included $124,750 in fees earned or cash paid, $289,322

 in stock awards, and $327,479 in option awards. For the fiscal year ended December 31, 2017,

 Defendant Chess received $556,763 in compensation from the Company. This included $114,000

 in fees earned or cash paid, $195,749 in stock awards, and $247,014 in option awards.

          46.   During the period of time when the Company materially misstated information to

 the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

 Chess made the following sales of company stock, and made no purchases of Company stock:

             Date              Number of Shares                 Price              Proceeds
           4/6/2018                25,000                      $92.14            $2,303,500.00
           5/3/2018                25,000                      $82.80            $2,070,000.00
          9/19/2018                 4,500                      $56.81             $255,645.00

 Thus, in total, before the fraud was exposed, he sold 54,500 Company shares on inside information,

 for which he received over $4.6 million. His insider sales made with knowledge of material non-

                                                 15
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 16 of 95 PageID #: 217




 public information before the material misstatements and omissions were exposed demonstrate his

 motive in facilitating and participating in the scheme.

        47.     The Company’s 2020 Proxy Statement stated the following about Defendant Chess:

        Robert B. Chess, age 63, is the Chairman of our board of directors and has served
        as a director since May 1992. From March 2006 until January 2007, Mr. Chess
        served as our Acting President and Chief Executive Officer, and from April 1999
        to January 2007, served as Executive Chairman. He also served as our Co-
        Chief Executive Officer from August 1998 to April 2000, as President from
        December 1991 to August 1998, and as Chief Executive Officer from May 1992 to
        August 1998. Mr. Chess was previously the co-founder and President of Penederm,
        Inc., a publicly-traded dermatological pharmaceutical company that was sold to
        Mylan Laboratories. He has held management positions at Intel Corporation and
        Metaphor Computer Systems (now part of IBM), and was a member of the first
        President Bush’s White House staff as a White House Fellow and Associate
        Director of the White House Office of Economic and Domestic Policy. From 1997
        until his retirement in 2009, Mr. Chess served on the board of directors of the
        Biotechnology Industry Organization (“BIO”). Mr. Chess served as Chairman of
        BIO’s Emerging Companies Section and Co-Chairman of BIO’s Intellectual
        Property Committee. Mr. Chess was the initial Chairman of Bio Ventures for
        Global Health and continues to serve on its board. He also serves on the Board of
        Trustees of the California Institute of Technology where he chairs the Technology
        Transfer Committee. Mr. Chess is the co-founder and a member of the board of
        directors of Biota Technology, a private company developing applications of DNA-
        sequencing for the energy industry, and also serves on the board of directors and is
        a lead director of Twist Biosciences, a publicly-traded company in the synthetic
        DNA production field. He is currently a member of the faculty of the Stanford
        Graduate School of Business, where he teaches courses in the MBA program on
        starting technology-based businesses and the healthcare industry. Mr. Chess
        received his B.S. degree in Engineering with honors from the California Institute
        of Technology and an M.B.A. from Harvard University.
        Defendant Greer

        48.     Defendant R. Scott Greer (“Greer”) has served as a Company director since

 February 2010. He also serves as Chair of the Audit Committee and as a member of the

 Organization and Compensation Committee and the Nominating and Corporate Governance

 Committee. According to the 2020 Proxy Statement, as of April 20, 2020, Defendant Greer

 beneficially owned 444,639 shares of the Company’s common stock. Given that the price per share



                                                 16
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 17 of 95 PageID #: 218




 of the Company’s common stock at the close of trading on April 20, 2020 was $20.11, Defendant

 Greer owned over $8.9 million worth of Nektar stock.

        49.     For the fiscal year ended December 31, 2018, Defendant Greer received $732,551

 in compensation from the Company. This included $115,750 in fees earned or cash paid, $289,322

 in stock awards, and $327,479 in option awards. For the fiscal year ended December 31, 2017,

 Defendant Greer received $542,463 in compensation from the Company. This included $99,700

 in fees earned or cash paid, $195,749 in stock awards, and $247,014 in option awards.

        50.     During the period of time when the Company materially misstated information to

 the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

 Greer made the following sales of company stock, and made no purchases of Company stock:

           Date                Number of Shares                Price               Proceeds
         4/6/2018                  30,000                     $92.22            $2,766,600.00
         6/4/2018                   1,400                     $61.99              $86,786.00
         6/6/2018                   8,600                     $60.00             $516,000.00
         9/4/2018                  10,000                     $67.39             $673,900.00

 Thus, in total, before the fraud was exposed, he sold 50,000 Company shares on inside information,

 for which he received over $4 million. His insider sales made with knowledge of material non-

 public information before the material misstatements and omissions were exposed demonstrate his

 motive in facilitating and participating in the scheme.

        51.     The Company’s 2020 Proxy Statement stated the following about Defendant Greer:

        R. Scott Greer, age 61, has served as our director since February 2010. Mr. Greer
        currently serves as Managing Director of Numenor Ventures, LLC, a venture
        capital firm. In 1996, Mr. Greer co-founded Abgenix, Inc., a company that
        specialized in the discovery, development and manufacture of human therapeutic
        antibodies, and from June 1996 through May 2002, he served as its Chief Executive
        Officer. He also served as a director of Abgenix from 1996 and Chairman of the
        board of directors from 2000 until the acquisition of Abgenix by Amgen, Inc. in
        April 2006. Prior to Abgenix’s formation, Mr. Greer held senior management
        positions at Cell Genesys, Inc., a biotechnology company, initially as Chief
        Financial Officer and Vice President of Corporate Development and later as Senior

                                                 17
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 18 of 95 PageID #: 219




        Vice President of Corporate Development, and various positions at Genetics
        Institute, Inc., a biotechnology research and development company. He currently
        serves as a member of the board of directors of Inogen, Inc., a medical device
        company that develops and markets oxygen therapy products. Mr. Greer served as
        a member of the board of directors of Sientra, Inc., a medical aesthetics company
        from 2014-2018, Versartis, Inc., an endocrine focused biopharmaceutical company
        from 2014-2018, Auspex Pharmaceuticals, a biopharmaceutical company
        developing drugs for patients with movement disorders and other rare diseases from
        2014-2015, Sirna Therapeutics, Inc., a biotechnology company, from 2003, and as
        its Chairman of the board of directors from 2005, through the closing of the
        acquisition of Sirna by Merck & Co., Inc. in December 2006. From 2001 to 2005,
        Mr. Greer served as a member of the board of directors of Illumina, Inc., a provider
        of integrated systems for the analysis of genetic variation and biological function;
        and from 2001 to 2004, he served as member of the board of directors of CV
        Therapeutics, Inc., a biotechnology company. Mr. Greer also served as a member
        of the board of directors of StemCells, Inc., a biopharmaceutical company focused
        on stem cell therapeutics from 2010 to 2016 and additionally from 2010-2016 was
        Chairman of the board of Ablexis, an antibody technology company. Mr. Greer
        received a B.A. in Economics from Whitman College and an M.B.A. degree from
        Harvard University. He also was a certified public accountant.

        Defendant Kuebler

        52.    Defendant Christopher A. Kuebler (“Kuebler”) served as a Company director from

 December 2001 until his retirement in December 2018. He also served as a member of the

 Organization and Compensation Committee and the Nominating and Corporate Governance

 Committee.

        53.    For the fiscal year ended December 31, 2018, Defendant Kuebler received

 $708,179 in compensation from the Company. This included $83,500 in fees earned or cash paid,

 $289,322 in stock awards, $327,479 in option awards, and $7,878 in other compensation. For the

 fiscal year ended December 31, 2017, Defendant Kuebler received $515,263 in compensation from

 the Company. This included $72,500 in fees earned or cash paid, $195,749 in stock awards, and

 $247,014 in option awards.




                                                18
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 19 of 95 PageID #: 220




        54.     During the period of time when the Company materially misstated information to

 the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

 Kuebler made the following sales of company stock, and made no purchases of Company stock:

          Date                 Number of Shares                 Price              Proceeds
        1/2/2018                   30,000                      $58.66            $1,759,800.00
        3/6/2018                    2,600                     $100.30             $260,780.00
        3/7/2018                   37,400                      $97.41            $3,643,134.00

 Thus, in total, before the fraud was exposed, he sold 70,000 Company shares on inside information,

 for which he received approximately $5.7 million. His insider sales made with knowledge of

 material non-public information before the material misstatements and omissions were exposed

 demonstrate his motive in facilitating and participating in the scheme.

        55.     The Company’s Schedule 14A filed with the SEC on April 30, 2018 (the “2018

 Proxy Statement”) stated the following about Defendant Kuebler:

        Christopher A. Kuebler, age 64, has served as our director since December 2001.
        Mr. Kuebler also currently serves on the board of directors of Waters Corporation,
        an analytical technologies products and services company where he serves as a
        member of both the audit committee and compensation committee. From January
        1997 to December 2005, Mr. Kuebler served as Chairman of the Board of Covance
        Inc., a drug development services company, and from November 1994 to December
        2004, served as its Chief Executive Officer. From March 1993 through November
        1994, he was the Corporate Vice President, European Operations for Abbott
        Laboratories, a diversified health care company. From January 1986 until March
        1993, Mr. Kuebler served in various commercial positions for Abbott Laboratories’
        Pharmaceutical Division and was that Division’s Vice President, Sales and
        Marketing prior to taking the position of Corporate Vice President, European
        Operations. Before that, he held positions at Squibb Inc. and Monsanto Health Care.
        Mr. Kuebler holds a B.S. in Biological Science from Florida State University.

        Defendant Lingnau

        56.     Defendant Lutz Lingnau (“Lingnau”) served as a Company director from August

 2007 until September 2020. He also served as Chair of the Organization and Compensation

 Committee and as a member of the Nominating and Corporate Governance Committee. According


                                                 19
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 20 of 95 PageID #: 221




 to the 2020 Proxy Statement, as of April 20, 2020, Defendant Lingnau beneficially owned 178,366

 shares of the Company’s common stock. Given that the price per share of the Company’s common

 stock at the close of trading on April 20, 2020 was $20.11, Defendant Lingnau owned

 approximately $3.6 million worth of Nektar stock.

        57.     For the fiscal year ended December 31, 2018, Defendant Lingnau received

 $715,301 in compensation from the Company. This included $98,500 in fees earned or cash paid,

 $289,322 in stock awards, and $327,479 in option awards. For the fiscal year ended December 31,

 2017, Defendant Lingnau received $525,263 in compensation from the Company. This included

 $82,500 in fees earned or cash paid, $195,749 in stock awards, and $247,014 in option awards.

        58.     During the period of time when the Company materially misstated information to

 the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

 Lingnau made the following sales of company stock, and made no purchases of Company stock:

          Date                Number of Shares                  Price              Proceeds
        4/5/2018                  30,000                      $101.74            $3,052,200.00
       9/20/2018                   9,000                       $56.98             $512,820.00

 Thus, in total, before the fraud was exposed, he sold 39,000 Company shares on inside information,

 for which he received approximately $3.6 million. His insider sales made with knowledge of

 material non-public information before the material misstatements and omissions were exposed

 demonstrate his motive in facilitating and participating in the scheme.

        59.     The Company’s 2020 Proxy Statement stated the following about Defendant

 Lingnau:

        Lutz Lingnau, age 77, has served as our director since August 2007. Mr. Lingnau
        retired from Schering AG Group, Germany, in December 2005 as a member of
        Schering AG’s Executive Board and as Vice Chairman, President and Chief
        Executive Officer of Schering Berlin, Inc., a United States subsidiary. Prior to his
        retirement, Mr. Lingnau was responsible for Schering AG’s worldwide specialized
        therapeutics and dermatology businesses. He joined Schering AG’s business trainee

                                                 20
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 21 of 95 PageID #: 222




        program in 1966. Throughout his career at Schering AG, he served in various
        capacities and in a number of subsidiaries in South America and the United States,
        including his roles as President of Berlex Laboratories, Inc., from 1983 to 1985, as
        the Head of Worldwide Sales and Marketing in the Pharmaceutical Division of
        Schering AG, from 1985 to 1989, and as Chairman of Berlex Laboratories, Inc.
        from 1985 to 2005. Mr. Lingnau was a member of the Supervisory Board of
        LANXESS AG, a specialty chemicals company listed on the Frankfurt Stock
        Exchange from 2005 to May 2010. From December 2006 through September 2009,
        he served as Chairman of the board of directors of Micropharma Limited, a private
        biotechnology company, and was a member of the board of directors of Sirna
        Therapeutics, Inc., a biotechnology company, from February 2006 through the
        closing of the acquisition of Sirna by Merck & Co., Inc. in December 2006.

        Defendant Whitfield

        60.    Defendant Roy A. Whitfield (“Whitfield”) has served as a Company director since

 August 2000. He also serves as Chair of the Nominating and Corporate Governance Committee

 and as a member of the Audit Committee. According to the 2020 Proxy Statement, as of April 20,

 2020, Defendant Whitfield beneficially owned 399,916 shares of the Company’s common stock.

 Given that the price per share of the Company’s common stock at the close of trading on April 20,

 2020 was $20.11, Defendant Whitfield owned approximately $8 million worth of Nektar stock.

        61.    For the fiscal year ended December 31, 2018, Defendant Whitfield received

 $708,301 in compensation from the Company. This included $91,500 in fees earned or cash paid,

 $289,322 in stock awards, and $327,479 in option awards. For the fiscal year ended December 31,

 2017, Defendant Whitfield received $525,513 in compensation from the Company. This included

 $82,750 in fees earned or cash paid, $195,749 in stock awards, and $247,014 in option awards.

        62.    The Company’s 2020 Proxy Statement stated the following about Defendant

 Whitfield:

        Roy A. Whitfield, age 66, has served as our director since August 2000 and as Lead
        Independent Director since January 2019. Mr. Whitfield is the former Chairman of
        the Board and Chief Executive Officer of Incyte Corporation (“Incyte”), a drug
        discovery and development company he co-founded in 1991. From January 1993
        to November 2001, Mr. Whitfield served as its Chief Executive Officer and from
        November 2001 until June 2003 as its Chairman. He also served as a director of

                                                21
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 22 of 95 PageID #: 223




        Incyte from 1991 to January 2014. From 1984 to 1989, Mr. Whitfield held senior
        operating and business development positions with Technicon Instruments
        Corporation (“Technicon”), a medical instrumentation company, and its
        predecessor company, Cooper Biomedical, Inc., a biotechnology and medical
        diagnostics company. Prior to his work at Technicon, Mr. Whitfield spent seven
        years with the Boston Consulting Group’s international consulting practice. He
        currently serves as a director of Station X, Inc. a private company. Mr. Whitfield
        previously served as the Executive Chairman of the board of directors of Bioseek
        and as member of the board of directors of Illumina, Inc. Mr. Whitfield received a
        B.S. in mathematics from Oxford University and an M.B.A. from Stanford
        University.

        Defendant Winger

        63.     Defendant Dennis L. Winger (“Winger”) served as a Company director from

 December 2009 until his resignation in September 2018. He also served as a member of the Audit

 Committee and the Nominating and Corporate Governance Committee.

        64.     During the period of time when the Company materially misstated information to

 the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

 Winger made the following sales of company stock, and made no purchases of Company stock:

          Date                Number of Shares                  Price              Proceeds
       8/13/2018                  17,125                       $61.04            $1,045,310.00
       8/14/2018                  17,125                       $60.15            $1,030,068.75
       8/17/2018                  15,000                       $59.62             $894,300.00
       8/21/2018                  15,000                       $60.30             $904,500.00

 Thus, in total, before the fraud was exposed, he sold 64,250 Company shares on inside information,

 for which he received approximately $3.9 million. His insider sales made with knowledge of

 material non-public information before the material misstatements and omissions were exposed

 demonstrate his motive in facilitating and participating in the scheme.

        65.     The 2018 Proxy Statement stated the following about Defendant Winger:

        Dennis L. Winger, age 70, has served as our director since December 2009.
        Mr. Winger was Senior Vice President and Chief Financial Officer of Applera
        Corporation, a life sciences company, from 1997 through December 2008. From
        1989 to 1997, Mr. Winger served as Senior Vice President, Finance and

                                                 22
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 23 of 95 PageID #: 224




        Administration, and Chief Financial Officer of Chiron Corporation. From 1982 to
        1989, Mr. Winger served various positions, including as the Chief Financial Officer
        of The Cooper Companies, Inc., Mr. Winger currently serves on the board of
        directors of Accuray Incorporated (NASDAQ: ARAY), a radiosurgery company.
        Mr. Winger recently served on the board of directors of each of Vertex
        Pharmaceuticals Incorporated, a pharmaceutical company, until May 2012,
        Cephalon, Inc. a pharmaceutical company, until its merger with Teva
        Pharmaceuticals Industry Limited in October 2011 and Cell Genesys, Inc. until its
        merger with BioSante Pharmaceuticals in October 2009. Mr. Winger received a
        B.A. from Siena College and an M.B.A. from the Columbia University Graduate
        School of Business.

                FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

        66.     By reason of their positions as officers, directors, and/or fiduciaries of Nektar and

 because of their ability to control the business and corporate affairs of Nektar, the Individual

 Defendants owed Nektar and its shareholders fiduciary obligations of trust, loyalty, good faith,

 and due care, and were and are required to use their utmost ability to control and manage Nektar

 in a fair, just, honest, and equitable manner. The Individual Defendants were and are required to

 act in furtherance of the best interests of Nektar and its shareholders so as to benefit all

 shareholders equally.

        67.     Each director and officer of the Company owes to Nektar and its shareholders the

 fiduciary duty to exercise good faith and diligence in the administration of the Company and in

 the use and preservation of its property and assets and the highest obligations of fair dealing.

        68.     The Individual Defendants, because of their positions of control and authority as

 directors and/or officers of Nektar, were able to and did, directly and/or indirectly, exercise control

 over the wrongful acts complained of herein.

        69.     To discharge their duties, the officers and directors of Nektar were required to

 exercise reasonable and prudent supervision over the management, policies, controls, and

 operations of the Company.



                                                   23
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 24 of 95 PageID #: 225




        70.     Each Individual Defendant, by virtue of his or her position as a director and/or

 officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

 faith, and the exercise of due care and diligence in the management and administration of the

 affairs of the Company, as well as in the use and preservation of its property and assets. The

 conduct of the Individual Defendants complained of herein involves a knowing and culpable

 violation of their obligations as directors and officers of Nektar, the absence of good faith on their

 part, or a reckless disregard for their duties to the Company and its shareholders that the Individual

 Defendants were aware or should have been aware posed a risk of serious injury to the Company.

 The conduct of the Individual Defendants who were also officers and directors of the Company

 has been ratified by the remaining Individual Defendants who collectively comprised Nektar’s

 Board at all relevant times.

        71.     As senior executive officers and directors of a publicly-traded company whose

 common stock was registered with the SEC pursuant to the Exchange Act and traded on the

 NASDAQ-GS, the Individual Defendants had a duty to prevent and not to effect the dissemination

 of inaccurate and untruthful information with respect to the Company’s financial condition,

 performance, growth, operations, financial statements, business, products, management, earnings,

 internal controls, and present and future business prospects, and had a duty to cause the Company

 to disclose omissions of material fact in its regulatory filings with the SEC all those facts described

 in this complaint that it failed to disclose, so that the market price of the Company’s common stock

 would be based upon truthful and accurate information.

        72.     To discharge their duties, the officers and directors of Nektar were required to

 exercise reasonable and prudent supervision over the management, policies, practices, and internal




                                                   24
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 25 of 95 PageID #: 226




 controls of the Company. By virtue of such duties, the officers and directors of Nektar were

 required to, among other things:

                (a)     ensure that the Company was operated in a diligent, honest, and prudent

 manner in accordance with the laws and regulations of Delaware, California, and the United States,

 and pursuant to Nektar’s own Code of Business Conduct and Ethics (the “Code of Conduct”);

                (b)     conduct the affairs of the Company in an efficient, business-like manner so

 as to make it possible to provide the highest quality performance of its business, to avoid wasting

 the Company’s assets, and to maximize the value of the Company’s stock;

                (c)     remain informed as to how Nektar conducted its operations, and, upon

 receipt of notice or information of imprudent or unsound conditions or practices, to make

 reasonable inquiry in connection therewith, and to take steps to correct such conditions or

 practices;

                (d)     establish and maintain systematic and accurate records and reports of the

 business and internal affairs of Nektar and procedures for the reporting of the business and internal

 affairs to the Board and to periodically investigate, or cause independent investigation to be made

 of, said reports and records;

                (e)     maintain and implement an adequate and functioning system of internal

 legal, financial, and management controls, such that Nektar’s operations would comply with all

 applicable laws and Nektar’s financial statements and regulatory filings filed with the SEC and

 disseminated to the public and the Company’s shareholders would be accurate;

                (f)     exercise reasonable control and supervision over the public statements

 made by the Company’s officers and employees and any other reports or information that the

 Company was required by law to disseminate;



                                                  25
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 26 of 95 PageID #: 227




                (g)     refrain from unduly benefiting themselves and other Company insiders at

 the expense of the Company; and

                (h)     examine and evaluate any reports of examinations, audits, or other financial

 information concerning the financial affairs of the Company and to make full and accurate

 disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

 above.

          73.   Each of the Individual Defendants further owed to Nektar and the shareholders the

 duty of loyalty requiring that each favor Nektar’s interest and that of its shareholders over their

 own while conducting the affairs of the Company and refrain from using their position, influence

 or knowledge of the affairs of the Company to gain personal advantage.

          74.   At all times relevant hereto, the Individual Defendants were the agents of each other

 and of Nektar and were at all times acting within the course and scope of such agency.

          75.   Because of their advisory, executive, managerial, and directorial positions with

 Nektar, each of the Individual Defendants had access to adverse, non-public information about the

 Company.

          76.   The Individual Defendants, because of their positions of control and authority, were

 able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

 as well as the contents of the various public statements issued by Nektar.

          CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

          77.   In committing the wrongful acts alleged herein, the Individual Defendants have

 pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

 and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

 caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

 aided and abetted and/or assisted each other in breaching their respective duties.
                                                  26
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 27 of 95 PageID #: 228




        78.     The purpose and effect of the conspiracy, common enterprise, and/or common

 course of conduct was, among other things, to facilitate and disguise the Individual Defendants’

 violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate

 assets, and violations of Section 14(a) of the Exchange Act.

        79.     The Individual Defendants accomplished their conspiracy, common enterprise,

 and/or common course of conduct by causing the Company purposefully, recklessly, or negligently

 to conceal material facts, fail to correct such misrepresentations, and violate applicable laws. In

 furtherance of this plan, conspiracy, and course of conduct, the Individual Defendants collectively

 and individually took the actions set forth herein. Because the actions described herein occurred

 under the authority of the Board, Defendants Robin, Ajer, Chess, Greer, Lingnau, and Whitfield,

 all directors of Nektar during the Relevant Period, were each a direct, necessary, and substantial

 participant in the conspiracy, common enterprise, and/or common course of conduct complained

 of herein.

        80.     Each of the Individual Defendants aided and abetted and rendered substantial

 assistance in the wrongs complained of herein. In taking such actions to substantially assist the

 commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

 actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

 substantially assisted the accomplishment of that wrongdoing, and was or should have been aware

 of his or her overall contribution to and furtherance of the wrongdoing.

        81.     At all times relevant hereto, each of the Individual Defendants was the agent of

 each of the other Individual Defendants and of Nektar and was at all times acting within the course

 and scope of such agency.




                                                 27
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 28 of 95 PageID #: 229




                                 NEKTAR’S CODE OF CONDUCT

        82.        The Company’s Code of Conduct states that Nektar is “committed to maintaining

 the highest standards of business conduct and ethics” and that “[t]he integrity and reputation of

 Nektar depends on the honesty, fairness and integrity brought to the job by each person associated

 with us.”

        83.        The Company’s Code of Conduct states that it:

        …reflects the business practices and principles of behavior that support the
        commitment to these high standards. This Code applies to all Nektar employees,
        officers and directors. Therefore, every employee, officer and director is expected
        to read and understand the Code and its application to the performance of his or her
        business responsibilities. Actions by members of your immediate family,
        significant other(s) or persons who live in your household may also potentially
        result in ethical issues to the extent they involve Nektar or its business.

        84.        The Company’s Code of Conduct further states that “employees, officers and

  directors are expected to be aware of, understand and comply with Nektar’s various other policies

  and procedures that relate to their conduct.”

        85.        The Code of Conduct provides that the Company and its employees, officers, and

  directors are aware and comply with the law in all countries in which Nektar operates, stating in

  relevant part:

        We strive to comply not only with the letter but also with the spirit of the law. Our
        success depends upon everyone operating within legal guidelines and cooperating
        with local, national and international authorities. It is therefore essential that you
        understand the legal and regulatory requirements applicable to your business unit
        and area of responsibility. If you have a question in the area of legal compliance,
        you should seek answers from your supervisor or the Corporate Ethics Officer.

        86.        The Code of Conduct states that the Company “avoid[s] activities involving

 personal interests that create, or have the appearance of creating, a conflict with the interests of

 Nektar.”




                                                  28
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 29 of 95 PageID #: 230




        87.     The Code of Conduct provides that documents, records, and reports to the

 government and other agencies are “accurate, complete and understandable.” Expanding on its

 disclosure policy, the Code of Conduct specifically states, in relevant part:

        The integrity of our records and public disclosure depends on the validity, accuracy
        and completeness of the information supporting the entries to our books of account.
        Therefore, our corporate and business records should be completed accurately and
        honestly. The making of false or misleading entries, whether they relate to financial
        results or test results, is strictly prohibited. All records and reports should be made
        in a timely manner, and, when applicable, should be properly authorized and
        maintained. Financial and other activities are to be recorded in compliance with all
        applicable laws and accounting practices.

        Our accounting records are also relied upon to produce reports for our management,
        stockholders and creditors, as well as for governmental agencies. In particular, we
        rely upon our accounting and other business and corporate records in preparing the
        reports we file with the Securities and Exchange Commission (“SEC”). These
        reports must provide full, fair, accurate, timely and understandable disclosure and
        fairly present our financial condition and results of operations. In connection with
        these obligations:

                • no one may knowingly take or authorize any action that would cause our
                financial records or financial disclosure to fail to comply with generally
                accepted accounting principles, the rules and regulations of the SEC or other
                applicable laws, rules and regulations;

                • everyone must cooperate fully with our Finance Department and Legal
                Department, as well as our independent public accountants and legal
                counsel, respond to their questions with candor and provide them with
                complete and accurate information to help ensure that our books and
                records, as well as our reports filed with the SEC, are accurate and complete;
                and

                • no one should knowingly make (or cause or encourage any other person
                to make) any false or misleading statement in any of our reports filed with
                the SEC or knowingly omit (or cause or encourage any other person to omit)
                any information necessary to make the disclosure in any of our reports
                accurate in all material respects.

        88.     The Code of Conduct provides reporting guidelines for suspected misconduct and

 outlines the Company’s program of “Code awareness, training, and review” which the Code of




                                                  29
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 30 of 95 PageID #: 231




 Conduct states is overseen by the Corporate Ethics Officer. The Code of Conduct states, in relevant

 part:

         If you are aware of a suspected or actual violation of the Code by others or a
         violation or possible violation of federal or state law or regulation, including
         violations relating to accounting, internal accounting controls or auditing matters
         (“Compliance Concerns”), you have a responsibility to report it. You are expected
         to promptly provide your supervisor or one of the Corporate Ethics Officers with a
         specific description of the violation that you believe has occurred, including any
         information you have about the persons involved and the time of the violation.

         89.    The Individual Defendants violated the Code of Conduct by engaging in or

 permitting the schemes to engage in the PIVOT Manipulation Misconduct, to issue materially false

 and misleading statements to the public, and to facilitate and disguise the Individual Defendants’

 violations of law, including breaches of fiduciary duty, waste of corporate assets, unjust

 enrichment, and violations of Section 14(a) of the Exchange Act, and failing to report the same.

                        INDIVIDUAL DEFENDANTS’ MISCONDUCT

         Background

         90.    Nektar is a biopharmaceutical company that specializes in researching, discovering,

 and developing innovative medications in areas with unaddressed significant medical need. The

 Company develops a number of investigational medications designed to treat cancer, autoimmune

 disease, and chronic pain.

         91.    Nektar hold itself out to be a leader in the field of polymer conjugation, known as

 pegylation. As described in more detail below, pegylation occurs through conjugating certain

 molecules with a non-immunogenic polymer called polyethylene glycol. The goal of pegylation is

 to enhance the pharmacokinetic behavior of a drug, or the way the drug is processed by the body.

 The Company aims to develop and design new drug candidates which then utilize Nektar’s

 advanced pegylation platforms designed to engage activity at a molecular level. For example, the



                                                 30
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 31 of 95 PageID #: 232




 Company’s I-O area focuses on developing drugs that can “stimulate and sustain the body’s

 immune response in order to fight cancer . . . . [by] directly or indirectly modulat[ing] the activity

 of key immune cells such as cytotoxic T cells and natural killer (NK) cells, to increase their

 numbers and improve their function to recognize and attack cancer cells.”

        92.     One such investigational medicine developed by the Company is NKTR-214, also

 known as bempegaldesleukin or bempeg. NKTR-214 is an immunotherapy, i.e., a treatment aimed

 at enabling the body’s immune system to fight infections and diseases, designed specifically to

 supplement the body’s natural ability to fight cancer. Specifically, the immune system has the

 natural capacity to produce cancer-killing cells such as “tumor-infiltrating lymphocytes” (“TILs”).

 TILs then produce certain proteins which function as receptors that then may signal the body to

 increase the production of cancer-killing cells. The signal is sent through IL-2, a cytokine molecule

 which naturally occurs in the body. Cytokines are proteins involved in cell signaling. NKTR-214

 purportedly functions to stimulate the immune system’s response to cancer and increase the

 production of certain cancer-killing cells, ultimately facilitating the body’s capacity to attack and

 reduce tumor size. This is supposedly done through pegylating IL-2 in order to address some of

 the cytokine’s weaknesses such as its short half-life and certain undesirable side effects which may

 result from using IL-2 on its own as a cancer therapy.

        93.     According to the Company’s annual report filed on March 1, 2019 with the SEC on

 Form 10-K for the fiscal year ended December 31, 2018 (the “2018 10-K”), the Company is

 “highly dependent” on the success of NKTR-214, stating in relevant part: “[w]e are highly

 dependent on the success of NKTR-214, our lead I-O candidate. We are executing a broad

 development program for NKTR-214 and clinical and regulatory outcomes for NKTR-214, if not

 successful, will significantly harm our business.” The 2018 10-K further outlined the vital



                                                  31
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 32 of 95 PageID #: 233




 importance of the Company’s success in its clinical trials on its market valuation and overall

 performance, stating in relevant part that:

        To date, reported clinical outcomes from NKTR-214 have had a significant impact
        on our market valuation, financial position, and business prospects and we expect
        this to continue in future periods. If one or more clinical studies of NKTR-214 are
        delayed or not successful, it would materially harm our market valuation, prospects,
        financial condition and results of operations. For example, under the BMS
        Collaboration Agreement, we are entitled to up to $1.43 billion in development
        milestones that are based upon clinical and regulatory successes from the NKTR-
        214 development program. One or more failures in NKTR-214 studies could
        jeopardize such milestone payments, and any product sales or royalty revenue or
        commercial milestones that we would otherwise be entitled to receive could be
        reduced, delayed or eliminated.

        94.     The Company classifies NKTR-214 as an immunostimulatory cytokine drug.

 NKTR-214 is designed to preferentially activate IL-2 receptors to proliferate tumor-killing cells

 in the body without stimulating certain regulatory cells, thereby increasing IL-2’s efficiency and

 NKTR-214’s safety and efficacy as a cancer therapy. Nektar has conducted several clinical trials

 of NKTR-214 as a monotherapy (on its own) as well as in combination with other drugs, such as

 BMS’s Opdivo® (nivolumab), a human monoclonal antibody cancer medication.

        95.     Nektar began Phase 1 of its EXCEL clinical trial of NKTR-214 in December 2015

 and announced the dosing of the first set of human patients with advanced solid tumors. The study

 was initiated to evaluate the usage, efficacy, and safety of NKTR-214 as a monotherapy in a variety

 of tumor types. Throughout 2017 and 2018, the Individual Defendants repeatedly touted that

 NKTR-214 supposedly increased cancer-fighting cells by an average of 30-fold in the tumors of

 purportedly ten patients dosed with NKTR-214 every 3 weeks. The Individual Defendants

 presented the impressive results at several healthcare conferences during the Relevant Period.

 Notably, these claims were not accompanied by context or supportive data.

        96.     As noted above, the performance of NKTR-214 was and remains a significant

 aspect of the Company’s success and valuation and as such, the Company’s clinical trials,
                                                 32
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 33 of 95 PageID #: 234




 including PIVOT-02 were and remain of vital importance to Nektar. Consequently, each of the

 Individual Defendants had motive to participate in the fraud, directly or indirectly, in order to reap

 the benefits secured by insider sales, lavish compensation packages, and incentive plans further

 discussed below.

         The Body’s Immune System and Response to Antigens

         97.     The immune system is a network of biological processes that protects a body from

 unwanted organisms and diseases by detecting and responding to a variety of pathogens, including

 but not limited to viruses, parasitic worms, and cancer cells. According to MedlinePlus, a service

 of the National Library of Medicine, the immune system:

         [P]rotects the body from possibly harmful substances by recognizing and
         responding to antigens. Antigens are substances (usually proteins) on the surface of
         cells, viruses, fungi, or bacteria. Nonliving substances such as toxins, chemicals,
         drugs, and foreign particles (such as a splinter) can also be antigens. The immune
         system recognizes and destroys, or tries to destroy, substances that contain antigens.

         98.     The human body’s immune system’s response to potentially harmful antigens

 includes attacking them with antibodies (i.e., protective proteins), intended to fight off and destroy

 antigens. This response might also include producing and dispelling leukocytes or white blood

 cells that can identify antigens and destroy the cell, bacteria, parasite, or virus carrying the antigen.

         99.     White blood cells are a specialized type of immune system cell that aids in the

 body’s fight to remain healthy. White blood cells originate as hematopoietic stem cells that are

 created in bone marrow. By way of a cellular differentiation process, stem cells mature and develop

 into various “daughter” cells including common lymphoid progenitor cells and myeloid stem cells.

 Then, these cells can continue to differentiate into additional subsets of immune system cells. The

 image below depicts this differentiation process: 4


 4
  David D. Chaplin, M.D., PhD, Overview of the Immune Response, J. Allergy Clin Immunol., 125
 (Feb. 2010).
                                                    33
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 34 of 95 PageID #: 235




         100.    One type of cell that springs from common lymphoid progenitor cells are the T

 lymphocytes, often referred to as “T cells.” T cells can also form further subsets of cells after

 undergoing additional differentiation to form even more specialized T cells. Generally, the product

 of this differentiation process yields either killer T cells or helper T cells.

         101.    Certain proteins and sugars act as markers of cells since they are typically and

 uniquely found on the surface of only certain cells and not others. Certain of these protein and

 sugar markers on T cells are referred to as “differentiation antigens.”

         102.    Human Cell Differentiation Molecules, an international council, names and

 characterizes newly identified cell surface molecules. These are defined, registered, and assigned

 cluster of differentiation (CD) numbers. For example, the killer T cells referenced above are


                                                    34
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 35 of 95 PageID #: 236




 referred to as CD8+ T cells (cytotoxic T cells); this expresses the Cluster of Differentiation antigen

 “8” (i.e., CD8) glycoprotein on their surface. Among other things, the CD8+ T cells kill infected

 or malignant cells. “Resting naive CD8+ T cells have an astounding capacity to react to pathogens

 by massive expansion and differentiation into cytotoxic effector cells that migrate to all corners of

 the body to clear the infection.” 5 Additionally, the helper T cells referenced above are referred to

 as CD4+ T cells, indicating that CD4 glycoprotein is on their surface. Even still, these cells can

 further differentiate into subsets, including “regulatory” T cells, also known as Treg cells, or Tregs.

 Tregs help to regulate or suppress other cells, including but not limited to the triggering and spread

 of CD8+ T cells in the immune system. Tregs also suppress CD4+ T cells, B cells, and NK cells.

 According to the Company, CD4+ regulatory T cells can “suppress tumor-killing T cells.” 6

        103.    Although there are times when advancing the production of Tregs and, in turn,

 suppressing the body’s immune response is a desired outcome, when dealing with cancer, i.e.,

 “diseases in which abnormal cells divide without control and can invade nearby tissues,” 7 it is not.

        104.    A key feature of the immune system is its capacity to differentiate cells created by

 the host and cells that originated outside of the host. Thus, a proper immune response will act to

 guard the host without damaging the host while attacking non-host cells.

        105.    Although cancer cells are derived from the human host, the immune system can

 detect cancer cells as non-host cells because of their altered structures. However, cancer cells rely

 on their ability to avoid immune system detection to survive. 8 Thus, cancer cells work to build a



 5
   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3303224/. Last visited March 2, 2021.
 6
   https://www.nektar.com/pipeline/rd-pipeline/nktr-214. Last visited March 2, 2021.
 7
   https://www.cancer.gov/publications/dictionaries/cancer-terms/def/cancer. Last visited March 2,
 2021.
 8
   Maonan Wang, et al., Role of tumor microenvironment in turmorigenesis, 8 J. of Cancer (2017),
 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5381164/pdf/jcav08p0761.pdf. Last visited
 March 4, 2021.
                                                   35
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 36 of 95 PageID #: 237




 “tumor microenvironment,”—a sort of disguise that allows cancerous cells to live, reproduce, and

 spread, around a tumor—which is immunosuppressive, i.e., it, at least partially, suppresses the

 body’s immune response.

        106.    To combat this, treatments known as immunotherapy endeavor to eliminate the

 tumor microenvironment to enable a patient’s immune system to properly recognize, attack, and

 destroy cancerous cells. Some immunotherapy tactics include the use of monoclonal antibodies,

 vaccines, and cytokines.

        107.    As discussed herein, cells release cytokines, or proteins, that affect nearby cells. T

 cells depend on IL-2 (a type of cytokine) for their survival, which promotes T cell proliferation.

 However, IL-2 is also critical for the growth of Treg cells, which suppress cytokine production of

 CD4+ T cells and CD8+ T cells. Therefore, IL-2 contributes to both the triggering and suppression

 the body’s immune system.

        108.    DNA molecules formed by laboratory methods, known as recombinant DNA,

 permits industrial scale production of recombinant human (“rh”) substances, such as cytokine

 proteins. In 1992, recombinant human Interleukin-2, or rhIL-2, known as aldesleukin, became the

 first cancer immunotherapy to obtain regulatory approval by the United States Food and Drug

 Administration (“FDA”) for the treatment of malignant melanoma. Thereafter, the FDA approved

 it for use in patients with renal cell carcinoma, too.

        109.    IL-2 therapy “has been used with success in curing metastatic renal cell carcinoma

 and melanoma in a small minority of patients. However, the benefits can be accompanied by severe

 toxicity” 9 which can cause hypotension and vascular leak syndrome. Hypotension is abnormally




 9
  Laura A. Pachella, et al., The Toxicity and Benefit of Various Dosing Strategies for Interleukin-
 2 in Metastatic Melanoma and Renal Cell Carcinoma, 6 J. Adv. Pract. Oncol (May/Jun. 2015).
                                                   36
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 37 of 95 PageID #: 238




 low blood pressure. Vascular or capillary leak syndrome is a “life-threatening toxicity resembling

 septic shock that may occur with intravenous high-dose IL-2. The increased IL-2 in the circulation

 and immune stimulation [might produce] massive cytokine release and inflammatory reaction.

 Capillaries become more permeable, leading to the loss of intravascular fluid into extravascular

 space.” 10

         110.   As a kind of extracellular signaling molecule, i.e., a cue designed to transmit

 specific information to target cells, cytokines can have an effect on cells nearby when they are

 recognized by specific proteins on the surface of target cells called receptors. Upon recognition,

 cytokines initiate intracellular signaling cascades that elicit specific cellular responses.

         111.   Certain cell surface proteins named IL-2 receptors (IL-2R) can recognize IL-2.

 Particularly, IL-2 “binds” to three classes of cell surface receptors which are formed by various

 combinations of three subunits of IL-2R. The three IL-2R subunits (each identified by its cluster

 of differentiation antigens) are: (1) the IL-2 receptor alpha (α) subunit (CD25); (2) beta (β) subunit

 (CD122); and (3) gamma (γ) subunit (CD132).

         112.   IL-2 binds to or interacts with those receptors at varying levels of strength. The

 binding affinity, i.e., the strength of the interaction between the two molecules, is “high” when all

 three IL-2 receptor subunits (IL-2Rαβγ) are present. When just beta and gamma subunits (IL-

 2Rβγ) are present, the binding affinity is “intermediate.” A “low” binding affinity exists when just

 a single IL-2 receptor subunit is present.

         113.   “At high doses, IL2 binds to … IL2Rβγ [the beta-gamma] receptor leading to

 desired expansion of tumor killing CD8+ memory effector T (CD8 T) cells.” 11 However, there is



 10
   Id.
 11
   Deborah H. Charych, et al. NKTR-214, an Engineered Cytokine With Biased IL2 Receptor
 Binding, Increased Tumor Exposure, and Marked Efficacy in Mouse Tumor Models, 22 Clinical
                                                   37
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 38 of 95 PageID #: 239




 a greater affinity when IL-2 binds to receptor IL2Rαβγ. Also, high doses of IL-2 expand

 immunosuppressive Treg cells (an undesirable effect of rhIL-2 for cancer immunotherapy).

        NKTR-214

        114.    As discussed above, NKTR-214 was designed as an “engineered” cytokine. Nektar

 describes NKTR-214 as “a novel CD122-biased cytokine designed to preferentially activate the

 beta and gamma sub-units of the IL-2 receptor in order to proliferate tumor-killing T cells within

 the body (CD8-positive effector T cells and natural killer T cells) without stimulating regulatory

 T cells (CD4-positive T cells).” 12

        115.    The “bias” towards CD122 (the beta (β) IL-2 receptor subunit) occurs through

 pegylation—the process by which molecules like IL-2 are altered by chemically linking them to

 chains of Polyethylene glycol molecules. pegylation has developed into a top drug delivery method

 for proteins, partly since pegylated molecules typically exhibit protracted circulatory periods, i.e.,

 the body takes more time to clear a pegylated molecule, thus prolonging the biologic “half-life”

 (the time required for a quantity to reduce to half of initial value) of the pegylated molecule.

        116.    According to an article published in February 2016 in Clinical Cancer Research

 that was co-authored by over 20 Company employees, the premise behind NKTR-214 is:

         We hypothesized IL2 conjugation with polyethylene glycol (PEG) could be used
         to mask the region of IL2 that interacts with the IL2Rα subunit responsible for
         activating immunosuppressive Tregs, biasing activity towards tumor killing CD8+
         T cells. PEGylation could alter the immunostimulatory profile of aldesleukin
         without mutation of its amino acid sequence while creating an inactive prodrug,
         mitigating rapid systemic immune activation, and improving tolerability. 13




 Cancer Research 680 (Feb. 1, 2016).
 12
     https://ir.nektar.com/news-releases/news-release-details/nektar-announces-first-patient-dosed-
 phase-12-clinical-study. Last visited March 3, 2021.
 13
    Deborah H. Charych, NKTR-214, an Engineered Cytokine With Biased IL2 Receptor Binding,
 Increased Tumor Exposure, and Marked Efficacy in Mouse Tumor Models.
                                                  38
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 39 of 95 PageID #: 240




        117.    Additionally, a different article that was co-authored by Company employees states

 that “[t]he design uses the same amino acid sequence of FDA-approved aldesleukin with the

 addition of multiple releasable polyethylene glycol (PEG) chains located at the region of IL2 that

 binds to the IL2Rα subunit of the heterotrimeric IL2Rαβγ complex.” “Free-IL2 protein is

 undetectable in vivo as it is eliminated faster than formed,” but when NKTR-214 is administered,

 “the PEG chains slowly release, creating a cascade of increasingly active IL2 protein conjugates

 bound by fewer PEG chains. The 1-PEG-IL2 and 2-PEG-IL2 species derived from NKTR-214 are

 the most active conjugated-IL2 species.” 14

        118.    Although the Individual Defendants portrayed NKTR-214 as a unique solution

 designed to increase cancer-fighting cells without affecting the production of immunosuppressive

 cells, they were forced to resort to falsehoods and misleading tactics to drum up investor

 enthusiasm and funding after, unbeknownst to the public, its clinical trials began to produce

 disappointing results.

        The Misleading “30-Fold” Claim

        119.    EXCEL, the Company’s Phase 1 clinical trial of NKTR-214 commenced in

 December 2015 when the Company announced that it administered the first patient with the drug.

 A little over a year thereafter, the Individual Defendants began touting the data from the EXCEL

 trial. During a presentation at the annual JP Morgan HealthCare Conference on January 10, 2017,

 Defendant Robin discussed NKTR-214, stating:

         Let’s start with NKTR-214. Now IL-2, as many of you know, is the master growth
         factor for T cells and natural killer cells ... And that stimulates the immune system,


 14
    Deborah H. Charych, et al., Modeling the receptor pharmacology, pharmacokinetics, and
 pharmacodynamics of NKTR-214, a kinetically-controlled interleukin-2 (IL2) receptor agonist for
 cancer           immunotherapy            PLoS          One         (July      5,        2017).
 https://journals.plos.org/plosone/article/file?id=10.1371/journal.pone.0179431&type=printable.
 Last visited March 4, 2021.
                                                  39
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 40 of 95 PageID #: 241




         and that’s very, very important. But ... that causes the proliferation of CD4
         regulatory T [immunosuppressive] cells. And consequently, you’re starting to—
         you’re trying to stimulate the immune system at the same time you’re down-
         regulating the immune system. And that therapeutic window is very, very tight ...
         it’s wildly toxic.

         So what we’ve done with NKTR-214 is something unique. We’ve designed a new
         IL-2 molecule with a biased action to the beta gamma receptors [where] you can
         produce significant quantities of CD8-positive T [cancer-fighting] cells without
         affecting the production or the proliferation of regulatory T
         [immunosuppressive] cells.

 (Emphasis added.)
        120.    Moreover, Defendant Robin provided visual slides for the audience during his

 presentation, one of which illustrated that NK and CD8+ T cells, or cytotoxic T cells (cancer-

 fighting cells), purportedly multiplied by an average of 30 times within tumors of the 10 patients

 that were supposedly given NKTR-214 every three weeks. As the slide was shown to the audience,

 Defendant Robin explained the following:

         So here’s some data from the Phase I trial. Demonstrating — and these are 10
         patients where we have tumor biopsies. And you can clearly see that we had a
         significant increase in CD8-positive T-effector cells [cancer-fighting] with no
         increase in T-reg cells … So very, very pleased with these results. The Phase I
         study was designed to show these biomarkers. And this is clearly what we set out
         to do, cause the proliferation of T-effector [cancer-fighting] cells and not cause the
         proliferation of regulatory T [immunosuppressive] cells.

 (Emphasis added.)
        121.    Notably, however, Defendant Robin failed to point out that this data was driven by

 only a single outlier patient while the tumors in the remaining patients that were dosed with NKTR-

 214 did not exhibit or come anywhere close to showing a 30-fold increase in cancer fighting cells,

 let alone pairing such a result together with no increase in the patients’ immunosuppressive cell

 count. Specifically, none of the patients in the Phase 1 EXCEL clinical trial actually exhibited a

 30-fold increase in cancer fighting cells. Instead, each patient, except for one outlier, had

 experienced only a modest or negligible increase in cancer-fighting cells.

                                                  40
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 41 of 95 PageID #: 242




         122.    “Expert 1,” as identified in the Securities Class Action, further explained why the

 “30-Fold” increase claim is brazenly false and misleading. Expert 1 earned a PhD in statistics and

 is the Director of Cancer Biostatistics at a major research university. Additionally, Expert 1 has

 more than 15 years of experience as a cancer biostatistician at two academic comprehensive cancer

 centers, has designed dozens of clinical trials, evaluated clinical protocols, and has published

 articles in leading cancer journals. According to Expert 1’s analysis of the 30-fold increase claim,

 which included running three different scenarios, Expert 1 concluded that one of the patients was

 “clearly an outlier” who had a “profound effect on the analyses and interpretation of the EXCEL

 data” contained in the Company’s presentation first given at the 2017 JP Morgan Conference on

 January 10, 2017.

         123.    Based upon Expert 1’s analysis of the line graph contained in the poster at the 2017

 ASCO GU Conference, Expert 1 estimated that the cancer-fighting increase for the outlier patient

 was approximately 250-fold, an assumption which was accounted for in all three of Expert 1’s

 tests. Specifically, in the first test that Expert 1 ran, 250 of the aggregate 300-fold increase (the

 supposed “30-fold” increase multiplied by ten patients) was assigned to the single outlier patient

 while the remaining 50-fold increase was apportioned equally to the remaining nine patients,

 giving each of them a 5.55-fold increase in cancer-fighting cells, not a 30-fold increase. In the

 second test that Expert 1 ran, 250 of the aggregate 300-fold increase was assigned to the single

 outlier patient while another patient was given a 30-fold increase and the remaining 20-fold was

 apportioned equally to the remaining eight patients giving each of them a 2.5-fold increase in

 cancer-fighting cells, not a 30-fold increase. In the third test that Expert 1 ran, 250 of the aggregate

 300-fold increase was assigned to the single outlier patient while four of the remaining patients

 were assigned their actual data from the clinical trial (i.e., 2.6-fold 1.2-fold, 1.8-fold, 1.4-fold) and



                                                    41
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 42 of 95 PageID #: 243




 the remaining 43-fold increase was apportioned equally to the remaining five patients giving each

 of them an 8.6-fold increase in cancer-fighting cells, not a 30-fold increase. For each of these tests

 performed by Expert 1, the Standard Error was approximately 24.5, which aligns with the Standard

 Error of 25 that was reported in the Company’s poster at the European Society for Medical

 Oncology meeting in Madrid, Spain in September 2017. Importantly, a large Standard Error

 suggests more variation in the data and that the mean might not be representative of the dataset as

 a whole.

        124.    Moreover, Expert 1 characterized the Company’s use of the data from this outlier

 patient as “highly misleading” since (1) that outlier patient was dosed every two weeks, rather than

 every three weeks as was represented; and (2) even if that patient had been dosed every three

 weeks, the Individual Defendant’s reliance on both incomplete and outlier driven data violated

 industry and scientific standards, particularly since such a large standard error existed in the

 dataset. Moreover, Expert 1 determined that the Individual Defendants failed to follow the

 following guidelines, designed to exclude potential bias in non-randomized clinical trials for

 treatment evaluation: 15

        (a)    Flow of participants through each stage of the study: enrollment,
        assignment, allocation, and intervention exposure, follow-up, analysis;

        (b)    Allocation and intervention exposure: the number of participants assigned
        to each study condition and the number of participants who received each
        intervention;

        (c)    The number of participants included in or excluded from the main analysis,
        by study condition;

        (d)    Description of protocol deviations from study as planned, along with
        reasons;

 15
    Des Jarlais, D. C., et al., The TREND statement. Am. J. of Pub. Health, 94, 61-366 (2004),
 https //www.cdc.gov/trendstatement/pdf/trendstatement_TREND_Checklist.pdf. Last visited
 March 10, 2021.

                                                  42
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 43 of 95 PageID #: 244




        (e)    Number of participants (denominator) included in each analysis for each
        study condition, particularly when the denominators change for different outcomes;
        statement of the results in absolute numbers when feasible;

        (f)     For each primary and secondary outcome, a summary of results for each
        estimation study condition, and the estimated effect size and a confidence interval
        to indicate the precision;

        (g)     Inclusion of null and negative findings;

        (h)     Interpretation of the results, taking into account study hypotheses, sources
        of potential bias, imprecision of measures, multiplicative analyses, and other
        limitations or weaknesses of the study; and

        (i)     Generalizability (external validity) of the trial findings, taking into account
        the study population, the characteristics of the intervention, length of follow-up,
        incentives, compliance rates, specific sites/settings involved in the study, and other
        contextual issues.

        125.    Despite this outlier, the reported average increase barely topped the Standard Error

 and was not near statistical significance which illustrates that the data was driven by variation

 rather than by efficacy of NKTR-214. Moreover, that outlier patient, along with another patient,

 was not actually on a three-week dosing schedule but, in fact, was dosed every two weeks.

 Accounting only for patients who were dosed every three weeks, the average increase of cancer-

 fighting cells in patients who participated in the Phase 1 EXCEL clinical trial was only 1.8 fold, a

 far reach from the supposed “30-fold” average increase. Notwithstanding the false and misleading

 nature of this contention, as detailed herein, certain of the Individual Defendants continued to

 repeat this “30-fold” increase claim over and over throughout the Relevant Period, including

 during various conferences and/or meetings as well as in a short video released by the Company

 on June 1, 2018 which stated, “in clinical studies, treatment with NKTR-214 resulted in increases

 in cancer-fighting cells of up to thirty-fold.” (Emphasis added.)




                                                  43
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 44 of 95 PageID #: 245




         The PIVOT Manipulation Misconduct

         126.   In September 2016, the Company entered into a collaboration agreement with BMS

 to conduct Phase 1/2 trials evaluating the combination of NKTR-214 and BMS’s Opdivo in thirty-

 eight patients (the PIVOT-02 study). Phase 2 of the PIVOT-02 study evaluated the clinical benefit,

 safety, and tolerability of the combined therapy in thirty-eight patients. The Company presented

 interim data from the study at the 2017 Society for Immunotherapy of Cancer (“SITC”) meeting

 in November 2017. The Company presented impressive early-stage trial data for the study of

 NKTR-214, and those results were well received by the market. Market analysts published positive

 reports on the news, with Investor Business Daily reporting on November 13, 2017 that “Nektar

 Therapeutics launched to a nearly 17-year high Monday on strong combination data for its

 immune-oncology drug combined with Bristol-Myers Squibb’s Opdivo in skin, kidney and lung

 cancers.” 16

         127.   In February 2018, Nektar and BMS entered into a second collaboration agreement

 to jointly develop NKTR-214, including in combination with Opdivo and other drugs. Pursuant to

 the joint commercialization agreement, BMS paid Nektar $1 billion cash up front and purchased

 $850.0 million of Nektar’s common stock at a purchase price of $102.60. 17 The collaboration

 agreement provided that BMS and Nektar would develop and conduct clinical studies of NKTR-

 214 to determine the safety, benefit, and tolerability of the combined therapy. This deal, the type

 which the Company relies upon to fund its operations and research, was buoyed by the misconduct

 alleged herein including both the “30-fold” claim and the PIVOT Manipulation Misconduct.

 Without collaborations with larger drug companies, like BMS, Nektar would not survive. On



 16
    https://www.investors.com/news/technology/biotech-nektar-therapeutics-stock-nears-17-year-
 high-on-cancer-regimen/. Last visited March 4, 2021.
 17
     See Nektar’s 2018 10-K.
                                                 44
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 45 of 95 PageID #: 246




 October 10, 2018, a report published by Zacks Investment Research, Inc. stated that “Nektar relies

 heavily on partners for revenues in the form of collaboration, license and milestone payments” and

 explained that the reason to “buy” stock in the Company was that “Nektar gained a strong partner

 in the form of Bristol-Myers, a company with immense expertise in the field of immuno-

 oncology.” Even Defendant Doberstein acknowledged that the agreement with BMS was a “very

 stabilizing event” and that it helped the Company achieve “the next stage of [Nektar’s]

 development.” Thus, because the development of NKTR-214 was critical to closing the agreement

 with BMS, which materially improved the Company’s standing and financial condition, the

 Individual Defendants had reason to perpetrate their fraudulent scheme to mislead investors.

           128.   Although the PIVOT-02 trial seemed a success from the outset, during the Relevant

 Period, certain of the Individual Defendants engaged in a scheme to manipulate the clinical trial

 results of Nektar’s PIVOT-02 trial by presenting patient data that was not validated, selectively

 choosing patients to participate in the trial, delaying the disclosure of results that were less positive

 while disclosing positive results, and neglecting the risks posed by the unsustainable fictional

 image they created of NKTR-214’s success. The details of the scheme are provided by former

 employees of the Company cited to in the Securities Class Action as confidential witnesses, who

 were aware of and personally witnessed practices that formed part of the misconduct discussed

 herein.

           129.   One of these employees, a former Nektar Director of Clinical Development

 Operations identified in the Securities Class Action as “CW # 1” worked on the development of

 NKTR-214 and reported directly to Mary Tagliaferri (“Tagliaferri”), Nektar’s Chief Medical

 Officer starting in December 2017. According to CW # 1, the Company directed employees to

 ignore standard protocols for reading scans, leading to reports of inaccurate and overly-positive



                                                    45
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 46 of 95 PageID #: 247




 data. CW # 1 claimed that the PIVOT trial was actually ineffective and required amending several

 times and that rather than await conclusive data on the research being conducted in the trial, certain

 of the Individual Defendants directed telephone calls to the trial sites in order to obtain unverified

 patient data to announce at public conference presentations, including ASCO 2018. CW # 1 stated,

 “[i]t is never done like this. I was disgusted.”

        130.    Another former employee who worked in the same department throughout the

 Relevant Period, and is a former head of infectious disease research at a large public university,

 identified in the Securities Class Action as “CW # 2,” reported to both Ivan P. Gergel (“Gergel”),

 Nektar’s Chief Medical Office from 2014 until December 2017, and Tagliaferri and maintained

 that, due to the focus on reporting positive trial data for the PIVOT-02 trial, the environment at the

 Company was “chaotic.” CW # 2 further confirmed the outlier patient data behind the Company’s

 “30-fold” claims and claimed that the Individual Defendants were aware of the issues posed by

 the use of this information and were only concerned with making the Company look good through

 positive clinical trial data that would, in turn, allow Nektar to gain support and attention from other

 biopharmaceutical companies that could offer funding for Nektar. According to CW # 2, among

 others, Gergel and Tagliaferri would contact doctors involved in the PIVOT-02 study for

 unverified data, but would exclude patient data that was negative by utilizing deadlines and

 extensions for those deadlines selectively. This unverified patient data would then be presented at

 public presentations, including ASCO conferences in 2017 and 2018 and the SITC conference in

 November 2017. The positive data reported by Nektar at these conferences was critical to driving

 the positive perception of the Company in the market and as such, the stock price. Further,

 according to CW # 2, “all hell broke loose” since, contrary to standard industry practice, Nektar

 required its trial site personnel to scramble to “collect favorable data” and include it in the



                                                    46
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 47 of 95 PageID #: 248




 Company’s presentations. Moreover, according to CW # 2, Gergel and Tagliaferri, neither of

 whom had the requisite scientific qualifications, were actively engaged in the patient information

 reported, including by cherry-picking which patients to exclude from the study altogether. Further,

 Nektar employees Dr. Michael Imperiale (“Imperiale”) and Dr. Margaret Ziola (“Ziola”), the

 Senior Director of Clinical Development had made calls to trial sites to gather positive data after

 cutoff dates over protest to Tagliaferri who on at least three occasions had directed them to “do it

 anyway” explaining because Defendant Robin “wants it.” CW # 2 also stated that Nektar’s efforts

 were also meant to challenge data that had already been reported with the intent of securing better

 outcomes. For example, Tagliaferri met with central-read facility Bioclinica on the East coast to

 successfully convince them to reclassify tumor scans and use more favorable images. According

 to CW # 2, Tagliaferri and Gergel and Defendants Robin, Doberstein, and Zalevsky, were all aware

 of these practices and discussed them at bi-weekly Executive Committee meetings related to the

 development of NKTR-214 and ultimately “came out with data and jumped to a bunch of

 conclusions with a very small amount of data focusing on the positives and sweeping some of the

 lesser positive stuff under the carpet.”

        131.    CW # 2, who was in attendance for the presentation at the 2017 ASCO GU

 conference, confirmed that the patient referenced in the presentation was the single outlier patient

 who experienced a unique increase in cancer-fighting cells and that subsequent presentations

 pertaining to NKTR-214 also included the outlier patient. CW # 2 also established that if the outlier

 patient was excluded from the dataset, the data would have been “nowhere near” the 30-fold

 increase that the Company claimed.

        132.    CW # 2 stated that scientists were concerned regarding the “misleading,” and

 “deceitful” nature of the business-focused individuals’ skewed presentation of the trial data and



                                                  47
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 48 of 95 PageID #: 249




 concluded that the Company’s practices and presentations “lack[ed] scientific integrity.” CW # 2

 observed that the scheme worked as attendees of the 2017 ASCO GU conference left with

 optimism unsupported by the trial results. Notably, CW # 2 mentioned that during the conferences

 when the false and misleading statements were issued Defendant Robin would meet with investors

 to obtain new funding.

         133.    Moreover, according to CW # 2, the Company would often be slow to publish trial

 results that tended to discredit previously reported outliers. Instead, as CW # 2 recalls, the

 Company surprisingly kept touting the 30-fold increase claim through, Relevant Period since

 additional data that the Company had already collected at that time continued to offset the effect

 of the outlier patient.

         (i)     Another former employee who worked as a senior member of the clinical
         team at Nektar from 2018 through, at least, the end of the Relevant Period,
         identified in the Securities Class Action as “CW # 3,” confirmed that Nektar
         employees, including Tagliaferri, would often communicate with purportedly
         objective trial sites to focus on gathering patient data that was expected to be
         favorable. CW # 3 also corroborated that these calls had been placed by, among
         others, Imperiale and Ziola. Additionally, CW # 3 agreed that this practice was not
         common within the industry and considered it to be inappropriate.

         Additional Information on the Individual Defendants’ Knowledge

         134.    Throughout the Relevant Period, NKTR-214 was the Company’s main drug

 candidate and thus represented a core operation. The 2017 10-K (defined below) stated that its

 business was “highly dependent” on the “success of NKTR-214” and warned that if “clinical and

 regulatory outcomes for NKTR-214” are not successful the Company’s business would be

 “significantly harm[ed].” The 2017 10-K also acknowledged that the clinical outcomes from

 NKTR-214 have had and will likely continue to have “a significant impact on [Nektar’s] market

 valuation, financial position, and business prospects” and that unsuccessful clinical studies would

 “materially harm [Nektar’s] market valuation, prospects, financial condition and results of

                                                 48
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 49 of 95 PageID #: 250




 operation.” Similarly, the Company’s quarterly report for the period ended June 30, 2018 which

 was filed on Form 10-Q with the SEC on August 9, 2018 stated that the Company’s business plan

 was subject to “significant uncertainties and risks” because of the “clinical and regulatory

 outcomes for NKTR-214 [.]”As the Company’s primary product, NKTR-214 was undoubtedly

 vital to the Company’s financial viability and its business prospects, and the development of

 NKTR-214 was therefore Nektar’s core operation. This is further evidenced by certain of the

 Individual Defendants’ involvement in that development process of NKTR-214, as detailed herein.

 Consequently, senior executives and directors of the Company are presumed to have knowledge

 and awareness of facts and circumstances related to NKTR-214, including the status of its clinical

 trials. This is bolstered by many of the Individual Defendants’ background in science, healthcare,

 and the pharmaceutical industry and their resultant familiarity with industry norms for developing

 drugs and conducting clinical trials.

        135.    In addition to the foregoing, given their extensive and relevant education and

 experience in the healthcare industry, as detailed herein, Defendants Robin, Doberstein, and

 Zalevsky, among others, fully understood that reliance on highly incomplete and/or outlier data

 would be highly misleading. Defendant Robin’s experience as President and CEO provided him

 with full access and knowledge regarding the relevant data which he went through and opted to

 selectively include only positive results. Moreover, Defendant Robin repeatedly presented on the

 dataset at issue and, thus, his intimate knowledge of it can be inferred. Additionally, Defendants

 Doberstein and Zalevsky each earned a PhD and have experience working in the pharmaceutical

 industry, including as scientists in the development of NKTR-214. Thus, Defendants Doberstein

 and Zalevsky also both understood the dataset and that the fold increase in CD8 cancer-fighting

 cells was driven by the inclusion of data from a single outlier patient.



                                                  49
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 50 of 95 PageID #: 251




        136.    Although the Individual Defendants acknowledged that the data was driven by a

 single outlier patient in the background section of a medical conference poster for a presentation

 given at the European Society for Medical Oncology meeting in Madrid, Spain in September 2017,

 they otherwise took active steps to conceal this information by failing, repeatedly, to disclose this

 fact clearly and thoroughly to the public. In fact, posters that were released in connection to

 subsequent presentations had removed that problematic information. Thus, coupled with the

 Company’s level of sophistication, the foregoing lends itself toward inferring the Individual

 Defendants’ intent to conceal and deceive.

        Materially False and Misleading Statements

        January 10, 2017 JP Morgan Conference

        137.    On January 10, 2017, Defendant Robin, on behalf of Nektar, gave an oral

 presentation at the 35th annual JP Morgan Healthcare Conference. The presentation included data

 from the Phase 1 trial of NKTR-214 with results based on a sample size of 10 patients. The

 Company later included this same data in its presentation at 2017 ASCO GU in February.




                                                  50
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 51 of 95 PageID #: 252




         138.    At the conference, Defendant Robin made several remarks during his presentation

 representing that this data came from a single 10-patient data pool that experienced a single, unified

 treatment plan, stating, in relevant part:

         We’ve designed a new IL-2 molecule with a biased action to the beta gamma
         receptors and not the alpha receptor. And consequently, there, you can produce
         significant quantities of CD8-positive cells without affecting the production or
         the proliferation of regulatory T-cells. The other thing we’ve done is made a
         prodrug because one of the problems you have with native IL-2 is when you
         administer a native IL-2, it releases immediately in plasma, and you get this massive
         unwanted immune response. It’s very short-lived but it has very, very serious side
         effects in terms of cytokine storm, et cetera. And what we’ve done is designed a
         molecule where the biological linker’s released in the tumor microenvironment,
         and you don’t see—and therefore, you get the full effect of the cytokine in the
         tumor, not in circulation. So with that, you’re also able to achieve antibody-like
         dosing. So we’re dosing—we’re dosing NKTR-214 once every 2 to—once every 3
         weeks in an outpatient setting.

         So here’s some data from the Phase 1 trial. Demonstrating—and there are 10
         patients where we have tumor biopsies. And you can clearly see that we had a
         significant increase in CD8-positive T-effector cells with no increase in T-reg
         cells… And this is clearly what we set out to do, cause the proliferation of
         regulatory T-effector cells and not cause the proliferation of regulatory T-cells.

 (Emphasis added.)

         March 7, 2017 Cowen & Company Healthcare Conference

         139.    On March 7, 2017, Defendant Doberstein, on behalf of Nektar, showed a data slide

 at the 37th annual Cowen & Company Healthcare Conference. The slide was identical to one of

 those displayed at the JP Morgan Conference in January 2017. This same data was included in the

 Company’s presentation at 2017 ASCO GU in February 2017.




                                                  51
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 52 of 95 PageID #: 253




         140.    At the conference, Defendant Doberstein made several remarks about the data,

 again purporting to show data from a single 10-patient data pool that experienced a unified

 treatment plan, stating, in relevant part:

         Now, what we have found in patients from NKTR-214 is that first, as a
         monotherapy, it does pretty much exactly what we designed it to do. You can see
         a 30-fold increase in CD8 cells inside the tumors of patients from tumor biopsies
         who received NKTR-214 with almost no increase in T-regs, and that’s exactly the
         way that we designed the medicine to act.

 (Emphasis added.)

         May 1, 2017 Proxy Statement

         141.    The Company filed its Schedule 14A (the “2017 Proxy Statement”) with the SEC

 on May 1, 2017. Defendants Robin, Chess, Greer, Kuebler, Lingnau, Winger, and Whitfield, as




                                                52
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 53 of 95 PageID #: 254




 well as non-Defendant Joseph J. Krivulka, solicited the 2017 Proxy Statement filed pursuant to

 Section 14(a) of the Exchange Act, which contained material misstatements and omissions. 18

        142.    The 2017 Proxy Statement stated, regarding the Company’s Code of Conduct, that,

 “[w]e have adopted a code of business conduct and ethics that applies to all employees, including

 our principal executive officer, principal financial officer, principal accounting officer or

 controller, or persons performing similar functions.”

        143.    The 2017 Proxy Statement was false and misleading because, despite assertions to

 the contrary, its Code of Conduct was not followed, as evidenced by the numerous false and

 misleading statements alleged herein, the insider trading engaged in by eight of the Individual

 Defendants (as of May 1, 2017), and the Individual Defendants’ failures to report violations of the

 Code of Conduct.

        144.    The Individual Defendants also caused the 2017 Proxy Statement to be false and

 misleading with regard to executive compensation in that they purported to employ “performance-

 based incentives,” while failing to disclose that the Company’s share price was artificially inflated

 as a result of false and misleading statements alleged herein.

        145.    The 2017 Proxy Statement also failed to disclose, inter alia, the PIVOT

 Manipulation Misconduct and that: (1) the data results of the EXCEL clinical trial intentionally

 included outlier data that skewed the trial results; (2) a 2-week dosing schedule was used for at

 least two of the five dosed patients, including the outlier patient; (3) thus, the claim that patients

 experienced a 30-fold average increase in CD8 cells with negligible increases in



 18
   Plaintiffs’ allegations with respect to the misleading statements in the 2017 Proxy Statement are
 based solely on negligence; they are not based on any allegation of reckless or knowing conduct
 by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
 Plaintiffs specifically disclaim any allegations of, reliance upon any allegation of, or reference to
 any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.
                                                   53
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 54 of 95 PageID #: 255




 immunosuppressive cells was not supported by the clinical data relied on; and (4) the Company

 failed to maintain internal controls. Due to the foregoing, Defendants’ statements regarding the

 Company’s business, operations, and prospects were materially false, misleading, and lacked a

 reasonable basis in fact at all relevant times.

        May 22, 2017 UBS Healthcare Conference

        146.    On May 22, 2017, Defendant Zalevsky, on behalf of Nektar, displayed a data slide

 at the UBS Healthcare Conference. The slide was identical to one of those displayed at the JP

 Morgan Conference and the Cowen & Company Conference in January 2017 and March 2017,

 respectively. This same data was included in the Company’s presentation at 2017 ASCO GU in

 February.




        147.    At the conference, Defendant Zalevsky made several remarks about the data,

 representing that this data came from a single 10-patient data pool that experienced a unified

                                                   54
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 55 of 95 PageID #: 256




 treatment plan, stating that “CD8 T-cells increased by 30-fold in the tumor microenvironment.

 This is shown just after a single-dose administration of NKTR-214, and completely consistent

 with the design, the T-regs, which are not touched due to the bias of the molecule, are

 unchanged.” (Emphasis added.)

        June 3, 2017 ASCO Annual Meeting and Investor & Analyst Event

        148.   On June 3, 2017, Dr. Adi Diab, an assistant professor of melanoma oncology at

 MD Anderson and Co-Chair of the Scientific Advisory Board for the PIVOT Program, displayed

 a NKTR-214 data slide at the annual ASCO Meeting and Analyst & Investor Event. The slide was

 a slightly modified version of a slide that had been previously displayed at the JP Morgan

 Conference, the Cowen & Company Conference, and the UBS Healthcare Conference in January,

 March, and May 2017, respectively. This same data was included in the Company’s presentation

 at 2017 ASCO GU in February.




                                              55
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 56 of 95 PageID #: 257




         149.    At the conference, Dr. Diab made several remarks about the data, again

 representing the source of the data as a 10-patient data pool that experienced a single, unified

 treatment plan, stating, in relevant part:

         And so to summary, this—the most important, as you can see when you look at
         the left column here, and you can see what we’ve been talking about, and I
         reemphasize that point because this is a very important marker, not only
         mobilizing the T-cells in the tumor microenvironment, but you’re also mobilizing
         CD8 more than T-regs, achieving very high CD8-to-T reg ratio of—in the tumor
         microenvironment, that’s very impressive. That’s very beneficial for the
         patients…
         And NKTR-214, in addition of mobilizing the CD8 cells, there is also increasing
         in the number of NK cells, the natural killers. This happens without an increase
         of the T-regulatory cells and that a—leads to the high ratio of CD8 to T-regs.

 (Emphasis added.)

         June 7, 2017 Jeffries Conference

         150.    On June 7, 2017, Defendant Doberstein, representing the Company, displayed a

 NKTR-214 data slide at the Jeffries Conference. The slide was identical to a slide that had been

 previously displayed at the JP Morgan Conference, the Cowen & Company Conference, and the

 UBS Healthcare Conference in January, March, and May 2017, respectively. This same data was

 included in the Company’s presentation at 2017 ASCO GU in February, which was unrevealed to

 the public rendering it, for among other reasons, false and misleading.




                                                 56
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 57 of 95 PageID #: 258




         151.    At the conference, Defendant Doberstein made several remarks about the data, once

 more representing its source as a single 10-patient data pool that experienced a unified treatment

 plan, stating, in relevant part:

         It’s very important that there be resident T-cells there in the tumor so that we can
         activate them and even when we think about using checkpoint inhibitors, if there
         are no T-cells there to release the brakes on, then that—then those therapies aren’t
         going to work. So very important that we increase the T-cell populations. You can
         see here when we do Q3-week dosing, almost a thirtyfold increase in tumor cells
         within the biopsy—T-cells within the tumor biopsy of the effector cell type. So
         very important observations from the biomarker standpoint.

 (Emphasis added.)

         November 11, 2017 Press Release and Investor Meeting

         152.    On November 11, 2017, Nektar issued a press release entitled “First Data for

 NKTR-214 in Combination with OPDIVO® (nivolumab) for Patients with Stage IV Melanoma,

 Renal Cell Carcinoma and Non-Small Cell Lung Cancers, Including Patients with PD-L1 Negative

 Status, Revealed at SITC 2017.” The press release announced the results of a study done by the

 Company with BMS evaluating the combination of NKTR-214 with BMS’s drug, Opdivo. The

                                                 57
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 58 of 95 PageID #: 259




 press release indicated that “[t]he initial results presented at the 2017 Society for Immunotherapy

 of Cancer (SITC) Annual Meeting reported both safety and efficacy data for patients enrolled in

 the dose-escalation phase of the trial.”

         153.   The press release also detailed the specific findings of the study, including

 statements about the treatment’s purported success from Tagliaferri. The release stated, in relevant

 part:

         “These initial findings underscore the potential benefit of the combination of
         Opdivo and NKTR-214 across several tumor types,” said Fouad Namouni, M.D.,
         Head of Oncology Development, Bristol-Myers Squibb. “We believe that a
         combination regimen which utilizes two different, complementary, and non-
         overlapping mechanisms designed to harness the body's own immune system to
         fight cancer has the potential to benefit patients and should be the subject of
         additional research.”

         Opdivo is a PD-1 immune checkpoint inhibitor designed to overcome immune
         suppression. NKTR-214 is an investigational immuno-stimulatory therapy
         designed to expand and activate specific cancer-fighting T cells and natural killer
         (NK) cells directly in the tumor micro-environment and increase expression of cell-
         surface PD-1 on these immune cells.

         “In the dose-escalation stage of the PIVOT trial, we've observed important response
         rates across all three tumor types-melanoma, renal cell carcinoma and non-small
         lung cancer - in both PD-L1 positive and PD-L1 negative patients,” said Mary
         Tagliaferri, M.D., Senior Vice President of Clinical Development at Nektar
         Therapeutics. “All patients with responses in the trial continue on treatment. Of
         note, we observed responses in 3 of 4 Stage IV non-small cell lung cancer patients
         whose tumors did not express PD-L1 and who had progressed on prior
         chemotherapy, including one patient who experienced a complete response. In the
         combination treatment, there were no Grade 3 or higher immune-mediated adverse
         events at the recommended Phase 2 dose or below. Nektar and Bristol are now
         actively enrolling patients in the Phase 2 expansion part of the PIVOT study in 5
         different tumor types.”

         154.   The press release continued to detail the study, highlighting important points that

 had been presented in an oral session at the Society for Immunotherapy of Cancer Annual Meeting:

         A total of 38 patients were enrolled in the dose-escalation phase of the ongoing
         PIVOT study in a number of dose cohorts. Responses were measured per RECIST
         1.1 for efficacy-evaluable (> 1 on treatment scan) patients as of November 2,

                                                 58
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 59 of 95 PageID #: 260




        2017.

        Highlights from the oral presentation include:
        • Advanced Treatment-Naïve 1L Melanoma Patients (Stage IV):
               o Responses were observed in 7/11 (63%) efficacy-evaluable patients (2
                   CR and 5 PR). Median time to response was 1.7 months. DCR, also
                   known as disease control rate (CR + PR + 3 SD), was 91%. All 7 patients
                   with responses continue on treatment in the trial.
        • Advanced Treatment-Naïve 1L Renal Cell Carcinoma Patients (Stage IV):
               o For patients with one or more baseline scans, responses were observed
                   in 6/13 patients (46%) (1 CR+ and 5 PR). DCR (CR + PR + 5 SD) was
                   85%. Median time to response in these patients was 1.9 months. For
                   patients with two or more scans available, responses were observed in
                   6/10 patients (60%) (1 CR, 5 PR, 2 SD). All 11 patients with disease
                   control (CR, PR or SD) continue on treatment in the trial.
        • Advanced 2L Renal Cell Carcinoma Patients (Stage IV, I-O Naïve)
               o For patients with one or more baseline scans, responses were observed
                   in 1/7 patients (14%) (1 PR). DCR (CR + PR + 6 SD) was 100%. Median
                   time to response was 3.5 months. All 7 patients with disease control (PR
                   or SD) continue on treatment in the trial.
        • Advanced 2L PD-L1 Negative Non-Small Cell Lung Cancer Patients (Stage IV,
           I-O Naïve)
               o Responses were observed in 3/4 patients (75%) (1 CR± and 2 PR). DCR
                   (CR + PR) was 75%. Median time to response was 1.7 months. All 3
                   patients with responses continue on treatment in the trial.
        • Robust expansion of ICOS+ CD4 and CD8+ T cells in the blood and increased
           ICOS gene expression in the tumor were both observed with the combination
           of NKTR-214 and nivolumab.
        • The most common grade 1-2 adverse events were fatigue (74%), flu-like
           symptoms (68%), rash (60%) and pruritus (42%). There were no treatment
           discontinuations due to adverse events (AEs) or study deaths.
        • There were no grade 3 or higher immune-mediated AEs (such as colitis,
           dermatitis, hepatitis, pneumonitis or endocrinopathies) at the recommended
           Phase 2 dose or below
        • A recommended Phase 2 dose of NKTR-214 0.006 mg/kg q3w + nivolumab
           360 mg q3w was established and is being evaluated in expansion cohorts in
           over 10 patient populations with melanoma, renal cell carcinoma, non-small
           cell lung cancer, bladder, and triple-negative breast cancers (n=~330).

         155. The press release briefly discussed the agreement between Nektar and BMS related

 to the commercialization of NKTR-214 in combination with Opdivo, and touched on NKTR-214’s

 function and clinical results.



                                                59
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 60 of 95 PageID #: 261




        156.    The day of the press release, the Company also held an Investor Meeting at the

 annual meeting for the SITC to discuss the PIVOT-02 trial results and to expound on the efficacy

 of NKTR-214 when combined with Opdivo. Defendant Zalevsky made statements to this effect

 during the meeting, stating that “[W]e know that in the presence of 214 there’s such a high

 amount of activated immune cells. Different clones of immune cells recognizing multiple

 antigens, increasing the tumor killing army.” (Emphasis added.) This knowledge was based on

 data that appeared in the presentation at the February 2017 ASCO GU, which was unrevealed to

 the public, rendering it, among other reasons, false and misleading.

        November 15, 2017 Jeffries London Healthcare Conference

        157.    On November 15, 2017, Defendant Zalevsky, on behalf of the Company, displayed

 a NKTR-214 data slide at the Jeffries London Healthcare Conference. The slide was identical to

 the slide that had been previously displayed at the JP Morgan Conference, the Cowen & Company

 Conference, the UBS Healthcare Conference, and the Jeffries Conference in January, March, May,

 and June of 2017, respectively. This same data was included at the Company’s presentation at

 2017 ASCO GU in February 2017, which was unrevealed to the public rendering it, for among

 other reasons, false and misleading.




                                                 60
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 61 of 95 PageID #: 262




        158.      At the conference, Defendant Zalevsky gave an oral presentation with the

 slideshow about the benefits of NKTR-214. In describing the data on the slide, he stated, in

 relevant part:

        We know that with NKTR-214, it can fill the gap of actually replenishing the
        patient’s own immune system. In fact as a T-cell growth factor, it acts like an
        engine to grow armies and armies of antigen-specific, tumor reactive T-cells.
        These T-cells can infiltrate into the body, they can enter the tumor
        microenvironment and they can go to work, attacking the tumor with cells…

        We profiled NKTR-214 in a monotherapy clinical trial and we reported these
        results over the last year and a half. Now the key with this monotherapy study was
        that we wanted to prove the mechanism of action in the patient’s tumor itself.
        And so we collected a number of biopsies, both pretreatment and on-treatment, and
        we use those biopsies to characterize the functions of NKTR-214, shown here in
        this slide is the effect that NKTR-214 has on inducing T-cell infiltrates into the
        tumor. And you can see there’s a 30-fold increase in the amount of CD8 T-cells
        that entered into the tumor and because of the biased signaling, you can see
        there’s no change in Tregs. So this is very much skewed and dominated tumor
        killing cytotoxic T-cell response.

 (Emphasis added.)



                                               61
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 62 of 95 PageID #: 263




        November 28, 2017 Piper Jaffray Healthcare Conference

        159.    On November 28, 2017, Defendant Zalevsky, on behalf of the Company, displayed

 a NKTR-214 data slide at the Piper Jaffray Healthcare Conference. The slide was identical to the

 slide that had been previously displayed at the JP Morgan Conference, the Cowen & Company

 Conference, the UBS Healthcare Conference, the Jeffries Conference, and the Jeffries London

 Conference in January, March, May, June, and November of 2017, respectively. This same data

 was included at the Company’s presentation at 2017 ASCO GU in February 2017, which was

 unrevealed to the public rendering it, for among other reasons, false and misleading.




        January 9, 2018 JP Morgan Healthcare Conference

        160.    On January 9, 2018, Defendant Robin, displayed a NKTR-214 data slide at the 36th

 Annual JP Morgan Healthcare Conference. This same data was included in the Company’s

 presentation at 2017 ASCO GU in February.


                                                62
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 63 of 95 PageID #: 264




        161.    At the conference, Defendant Robin made several remarks about the data, again

 representing that the patient pool received a single, unified treatment plan, stating, in relevant part:

        So what we’ve done is, using our technology we have a biased receptor binding in
        such a way that we cause the proliferation of effector T-cells and we don’t cause
        an increase in regulatory T-cells. And because of that, you can give very low
        doses of NKTR-214 dosed on an antibody-like schedule once every 3 weeks on an
        outpatient basis. You see nominal side effects, and you get a profound stimulation
        of the immune system… Here you could see on the chart on the left, a great—
        significant increase in effector T-cells with no increase in regulatory T-cell. Also,
        very important, in the left chart, you see that NKTR-214also increases PD-1
        expression. We take patients who are PD-L1 negative and turn them PD-L1
        positive, another very, very important aspect of treating patients in the
        immunotherapy world.

 (Emphasis added.)

        March 1, 2018 Press Release and Form 10-K

        162.    On March 1, 2018, Nektar issued a press release announcing the Company’s

 financial results for the fourth quarter and year ended December 31, 2017. The press release quoted



                                                   63
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 64 of 95 PageID #: 265




 Defendant Robin touting NKTR-214’s clinical success and the transformative year Nektar had

 experienced:

        “This past year was truly transformational for Nektar as we achieved a number of
        successes with Nektar medicines across our three key therapeutic areas of immuno-
        oncology, immunology and pain,” said Howard W. Robin, President and Chief
        Executive Officer of Nektar. “In the area of pain, we completed a successful Phase
        3 program for NKTR-181 in over 2,100 patients and healthy volunteers that will
        comprise our NDA submission in the second quarter of this year. In immunology,
        we entered into a major partnership with Eli Lilly for NKTR-358, a potential first-
        in-class T regulatory resolution therapeutic, which will be developed to treat a
        broad range of auto-immune disorders. Finally, in immuno-oncology, the clinical
        success we achieved with NKTR-214 led to a groundbreaking collaboration with
        Bristol-Myers Squibb that now enables us to broadly and rapidly advance NKTR-
        214 into over 20 registrational trials in up to 15,000 patients.”

        163.    On the same day, the Company filed with the SEC its annual report for the fiscal

 year ended December 31, 2017 on a Form 10-K (the “2017 10-K”), which was signed by

 Defendants Robin, Chess, Ajer, Greer, Kuebler, Lingnau, Whitfield, and Winger.

        164.    The 2017 10-K outlined Nektar’s activities relating to the combination of NKTR-

 214 and Opdivo. The 2017 10-K detailed the Company’s agreement with BMS to commercially

 develop combination therapy drugs with NKTR-214 and BMS compounds:

        On September 21, 2016, we entered into a Clinical Trial Collaboration Agreement
        (BMS Agreement) with Bristol-Myers Squibb Company (BMS), pursuant to which
        we and BMS are collaborating to conduct Phase 1/2 clinical trials evaluating
        NKTR-214 and BMS’ human monoclonal antibody that binds PD-1, known as
        Opdivo® (nivolumab), as a potential combination treatment regimen in at least five
        tumor types and eight indications, and such other clinical trials evaluating the
        combined therapy as may be mutually agreed upon by the parties (each, a
        Combined Therapy Trial). Under the BMS Agreement, BMS is responsible for 50%
        of all out-of-pocket costs reasonably incurred by us in connection with third party
        contract research organizations, laboratories, clinical sites and institutional review
        boards. Each party is otherwise responsible for its own internal costs, including
        internal personnel costs, incurred in connection with each Combination Therapy
        Trial. Interim data from the dose-escalation phase of the trial was presented at the
        2017 Society for Immunotherapy of Cancer (SITC) meeting in November 2017.
        We identified the Phase 2 dose for NKTR-214 and we are currently enrolling
        subjects in the expansion phase of the study.



                                                 64
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 65 of 95 PageID #: 266




        On February 13, 2018, we entered into a Strategic Collaboration Agreement (the
        BMS Collaboration Agreement) with BMS, pursuant to which we and BMS will
        jointly develop NKTR-214, including, without limitation, in combination with
        BMS’s Opdivo® (nivolumab) and Opdivo® plus Yervoy® (ipilimumab), and other
        compounds of BMS, us or any third party. The parties have agreed to jointly
        commercialize NKTR-214 on a worldwide basis. BMS will pay us a non-
        refundable upfront cash payment of $1.0 billion and purchase $850.0 million of
        shares of our common stock at a purchase price of $102.60 per share pursuant to a
        Share Purchase Agreement (Purchase Agreement).

        165.    Attached to the 2017 10-K were SOX certifications signed by Defendant Robin

 attesting to the accuracy of the 2017 10-K.

        March 14, 2018 Cowen & Company Healthcare Conference

        166.    On March 14, 2018, Defendant Zalevsky, on behalf of Nektar, showed a data slide

 at the 38th annual Cowen & Company Healthcare Conference. This same data was included in the

 Company’s presentation at 2017 ASCO GU in February.




                                               65
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 66 of 95 PageID #: 267




         167.    At the conference, Defendant Zalevsky made several remarks about the data,

 representing that this data came from a patient pool that experienced a single, unified treatment

 plan, stating, in relevant part:

         And we’re evaluating immunological changes in those biopsy tissues. And shown
         on the left is the proportion of the cytotoxic T-cells or regulatory T-cells that you
         see is a full change from week 3 to baseline. And you can see that there’s a 30-
         fold induction of CD8 T-cells, but there’s essentially no change in Tregs. This is
         exactly the design goal and this drives a very high CD8-to-Treg ratio.

 (Emphasis added.)

         April 30, 2018 Proxy Statement

         168.    The Company filed its 2018 Proxy Statement with the SEC on April 30, 2018.

 Defendants Robin, Ajer, Chess, Greer, Kuebler, Lingnau, Winger, and Whitfield solicited the 2018

 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which contained material

 misstatements and omissions. 19Among the proposals to be voted on by shareholders was the

 approval of an amendment and restatement to the Company’s 2017 Performance Incentive Plan to

 increase the available shares under the plan by 10.9 million shares for a total reserve of 19.2 million

 shares for use as awards to both members of the Board as well as the Company’s executive officers.

         169.    The 2018 Proxy Statement stated, regarding the Company’s Code of Conduct, that,

 “[w]e have adopted a code of business conduct and ethics that applies to all employees, including

 our principal executive officer, principal financial officer, principal accounting officer or

 controller, or persons performing similar functions.”




 19
   Plaintiffs’ allegations with respect to the misleading statements in the 2018 Proxy Statement are
 based solely on negligence; they are not based on any allegation of reckless or knowing conduct
 by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
 Plaintiffs specifically disclaim any allegations of, reliance upon any allegation of, or reference to
 any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.
                                                   66
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 67 of 95 PageID #: 268




        170.    The 2018 Proxy Statement was false and misleading because, despite assertions to

 the contrary, its Code of Conduct was not followed, as evidenced by the numerous false and

 misleading statements alleged herein, the insider trading engaged in by ten of the Individual

 Defendants (as of April 30, 2018), and the Individual Defendants’ failures to report violations of

 the Code of Conduct.

        171.    The Individual Defendants also caused the 2018 Proxy Statement to be false and

 misleading with regard to executive compensation in that they purported to employ “performance-

 based incentives,” while failing to disclose that the Company’s share price was artificially inflated

 as a result of false and misleading statements alleged herein.

        172.    The 2018 Proxy Statement also failed to disclose, inter alia, the PIVOT

 Manipulation Misconduct and that: (1) the data results of the EXCEL clinical trial intentionally

 included outlier data that skewed the trial results; (2) a 2-week dosing schedule was used for at

 least two of the five dosed patients, including the outlier patient; (3) thus, the claim that patients

 experienced a 30-fold average increase in CD8 cells with negligible increases in

 immunosuppressive cells was not supported by the clinical data relied on; and (4) the Company

 failed to maintain internal controls. Due to the foregoing, Defendants’ statements regarding the

 Company’s business, operations, and prospects were materially false, misleading, and lacked a

 reasonable basis in fact at all relevant times.

        May 10, 2018 Press Release
        173.    On May 10, 2018, the Company issued a press release announcing its financial

 results for the first fiscal quarter ended March 31, 2018. Defendant Robin promoted the progress

 of the Company, its NKTR-214 studies, and collaboration with BMS, stating, in relevant part:

        Nektar begins 2018 in a very strong position with a major collaboration with
        Bristol-Myers Squibb for NKTR-214 and key advancements in our immuno-
        oncology and immunology pipeline . . . . The PIVOT study of NKTR-214 in

                                                   67
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 68 of 95 PageID #: 269




         combination with nivolumab continues to enroll patients and we are exceptionally
         pleased that the preliminary data from PIVOT was accepted for an oral presentation
         at this year's ASCO Meeting.

         The Truth Begins to Emerge While False and Misleading Statements Continue

         June 2, 2018 ASCO 2018 Presentation and Press Release

      174.      On June 2, 2018, the rose-colored image that the Individual Defendants had painted

 of the Company’s successful clinical trials, including the PIVOT-02 study, began to reveal its true

 colors. Nektar presented data from the Phase 1 dose-escalation and early data from the Phase 2

 dose expansion phase of the Company’s ongoing PIVOT study during an oral presentation at the

 ASCO annual meeting. The presentation disclosed objective response rates for 87 of the 283

 patients that had been enrolled in the study as of May 7, 2018. 20 Following the presentation, Nektar

 held an “Analyst and Investor Event” where a number of the same slides used during the ASCO

 presentation were shown. The data presented revealed that the overall response rate for NKTR-

 214 in treating melanoma had dropped significantly from the 85% response rate reported by the

 Company in November 2017 to a mere 50%.

      175.      The same day, the Company issued a press release highlighting points from the oral

 presentation, stating in relevant part:

      Stage IV Metastatic Treatment-Naïve 1L Melanoma Patients (Enrolled Per
      Fleming 2-Stage Design at RP2D):

      Pre-specified efficacy criteria were met for Objective Response Rate (ORR) in
      Stage 1 (N1=13) with 11/13 (85%) of patients achieving either a partial response
      (PR) or complete response (CR). Median time on study for 28 patients in Stage 2
      (N1+N2) is 4.6 months. Responses were observed in 14/28 (50%) patients (3 CR,
      10 PR, 1 uPR). Amongst the 25 patients with known PD-L1 status, ORR in PD-
      L1 negative patients was 5/12 (42%) and in PD-L1 positive patients was 8/13
      (62%). One patient with unknown PD-L1 baseline status experienced a CR.



 20
  https://ir.nektar.com/news-releases/news-release-details/preliminary-data-nktr-214-
 combination-opdivo-nivolumab-patients. Last visited March 4, 2021.
                                                  68
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 69 of 95 PageID #: 270




    Stage IV Metastatic Treatment-Naïve 1L Renal Cell Carcinoma Patients (Enrolled
    Per Fleming 2-Stage Design at RP2D):

    Pre-specified efficacy criteria were met for ORR in Stage 1 (N1=11) with 7/11
    (64%) of patients achieving a partial response (PR). Median time on study for 26
    patients in Stage 2 (N1 + N2) is 5.6 months. Responses were observed in 12/26
    (46%) patients (11 PR, 1 uPR). Amongst the 24 patients with known PD-L1 status,
    the ORR in PD-L1 negative patients was 9/17 (53%) and in PD-L1 positive patients
    was 2/7 (29%). One of two patients (50%) with unknown PD-L1 baseline status
    experienced a PR.

    Stage IV Metastatic Treatment-Naïve 1L Urothelial Carcinoma (Enrolled Per
    Fleming 2-Stage Design at RP2D):

    Pre-specified efficacy criteria were met for ORR in Stage 1 (N1=10) with 6/10
    (60%) of patients achieving either a partial or complete response (2 uCR, 3 PR,
    1 uPR). Median time on study for 10 patients in Stage 1 is 3.9 months. The ORR
    in PD-L1 negative patients was 3/5 (60%) and in PD-L1 positive patients was 3/5
    (60%).
         176. These disappointing results came as a shock to investors, who had been primed by

 the Individual Defendants throughout the Relevant Period to expect further positive results. On

 this news, the price per share of Nektar stock plummeted approximately 41.82% from the previous

 day’s closing price of $90.35 on June 1, 2018, to close at $52.57 on June 4, 2018.

        June 2018 Mechanism of Action Video

        177.    In June 2018, Nektar released a video purporting to demonstrate (with digitally

 created graphics) the efficacy of NKTR-214, including the successful creation of CD8 T-cells

 without triggering growth of Tregs, or regulatory T-cells, within a tumor. In addition to the

 computer graphics representation, the video was voice-narrated, describing the events depicted in

 the visual representation. The narration contained information based partially on data from the

 Company’s poster at the February 2017 ASCO Conference, stating, in relevant part:

        Cancer immunotherapies are designed to enable a patient’s own immune system to
        attack tumor cells, but existing therapies do not work for most patients, in part due
        to an insufficient number of cancer-fighting cells, and too many suppressive cells,
        which can blunt tumor-killing. What is needed is an immunotherapy that expands,
        mobilizes and accumulates these powerful cancer-fighting cells, namely CD8-

                                                 69
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 70 of 95 PageID #: 271




        positive effector T-cells and NK cells, within tumors—without expanding
        unwanted suppressive regulatory T-cells. NKTR-214 selectively grows cancer-
        fighting cells, with the goal of making cancer immunotherapy more effective.
        Administration of this biologic pro-drug is by infusion once every three weeks. In
        the body, active conjugates emerge slowly over time, which avoids the
        overstimulation of the immune system. Activated NKTR-214 targets CD122
        receptors found on the surfaces of cancer-fighting cells, which in turn drives
        their proliferation and accumulation inside the tumor. In clinical studies,
        treatment with NKTR-214 resulted in increases in cancer-fighting cells of up to
        30-fold.

 (Emphasis added.)

        June 6, 2018 Jeffries Conference

        178.    On June 6, 2018, Defendant Zalevsky, representing the Company displayed a

 NKTR-214 data slide at the Jeffries Conference. The slide was identical to one that had been

 previously displayed at the 2018 Cowen & Company Conference in June. This same data was

 included in the Company’s presentation at 2017 ASCO GU in February, which was unrevealed to

 the public rendering it, for among other reasons, false and misleading.




                                                 70
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 71 of 95 PageID #: 272




         179.    At the conference, Defendant Zalevsky made several remarks about the data,

 representing that this data came from a patient pool that experienced a single, unified treatment

 plan, stating, in relevant part:

         Now this slide shows clinical data from the monotherapy program for NKTR-214.
         What you can see in the bar chart on the right-hand side, you can see that for
         patients for whom we have collected several biopsies, you can see an elevation up
         to 30-fold in the proportion off tumor-infiltrating cytotoxic T-cells, shown in
         orange, with essentially no change in regulatory T-cells or Tregs. This is exactly
         the design goals of NKTR-214, demonstrated in principle in human patients.

 (Emphasis added.)

         August 8, 2018 Press Release

         180.    On August 8, 2018, the Company issued a press release announcing its financial

 results for the second fiscal quarter ended June 30, 2018, in which Defendant Robin boasted of

 Nektar’s “significant progress,” specifically stating, “[o]ver the past few months, we have reported

 significant progress across all areas of our pipeline, with notable milestones for our immuno-

 oncology, immunology and pain programs . . . .”

         181.    The statements in ¶¶ 137–140, 146–167, 173, and 177–180 were materially false

 and misleading, and they failed to disclose material facts necessary to make the statements made

 not false and misleading. Specifically, the Individual Defendants improperly failed to disclose

 inter alia, the PIVOT Manipulation Misconduct and that: (1) the data results of the EXCEL clinical

 trial intentionally included outlier data that skewed the trial results; (2) a 2-week dosing schedule

 was used for at least two of the five dosed patients, including the outlier patient; (3) thus, the claim

 that patients experienced a 30-fold average increase in CD8 cells with negligible increases in

 immunosuppressive cells was not supported by the clinical data relied on; and (4) the Company

 failed to maintain internal controls. As a result of the foregoing, the Company’s public statements

 were materially false and misleading at all relevant times.


                                                   71
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 72 of 95 PageID #: 273




                                     The Truth Fully Emerges

         182.   On October 1, 2018, Plainview published the Report, revealing that NKTR-214 did

 not live up to Nektar’s claims and expectations with respect to the drug’s safety and efficacy.

 According to the Report, the Company promoted NKTR-214 as “a promising treatment for cancer,

 particularly in combination with checkpoint inhibitors.” Specifically, “Nektar hypothesized that

 IL-2 could be improved by adding polyethylene glycol molecules to it (pegylating it) to extend the

 half-life and block interaction with IL2Rαβγ [a particular receptor.]” In truth, the Report noted,

 “the anticipated benefits did not materialize and pegylation has proved to be a drag on efficacy.”

         183.   The Report stated that Nektar’s plan to create a “new universal cancer treatment”

 by taking an unsuccessful monotherapy and expecting success when used as part of a combination

 therapy “has never worked in practice.” Furthermore, the Report stated that Nektar’s decision to

 withhold 69% of response rates resulted in “an unprecedented level of data opacity” and stated

 further that the “[f]irst rule of biotechnology investing: if a company withholds data from investors,

 that data is always bad.”

         184.   Further delving into the comparative analysis between IL-2 on its own versus

 NKTR-214, the Report found “[i]n clinical trials and retrospective analysis” that, while IL-2 had

 a historic objective response rate (ORR) of 15%-29% from data between 1995 and 2005, “NKTR-

 214, on the other hand, posted a stunning 0% ORR.”

         185.   In addition, the Report explained that pegylating IL-2 was not a novel concept,

 stating, “NKTR-214 is not the first attempt at pegylating IL-2”; indeed, the first paper on the topic

 was published in 1987. Due to “NKTR-214’s 0% ORR,” the Report noted that it was “very hard

 to believe that NKTR-214 [would] work as part of a combination therapy,” and stated, in relevant

 part:



                                                  72
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 73 of 95 PageID #: 274




          For combination therapies in oncology, 2+2=3, not 2+2=5—the total effect is
          nearly always less than the sum of the parts. We are unaware of any oncology drug
          that reported a 0% ORR as a monotherapy and then went on to achieve success as
          part of a combination therapy, but there are many therapies with meaningful
          monotherapy ORR rates that have failed to add value as part of a combination
          therapy.

          186.   Although NKTR-214’s intended mechanism was to trigger proliferation of certain

 lymphocytes for clinical success, according to the Report the Company’s recent PIVOT trial data

 revealed that the triggered response of lymphocytes came nowhere close to the required percent

 increase for actual effective treatment. Specifically, studies on IL-2 on its own established that “an

 IL-2 treatment requires a 200-300% increase in lymphocytes in order to elicit a response” and in

 “its most recent PIVOT trial data, NKTR-214 has induced a 33-50% increase in lymphocytes—

 missing the bar for efficacy by a wide margin and explaining why the monotherapy data was so

 poor.”

          187.   Turning to NKTR-214’s extended half-life, the Report stated that it had no

 significant impact on the therapy’s efficacy, specifically stating, “NKTR-214 is too weak to work,

 with a pharmacokinetic profile yielding only 7-20% of the active AUC of a standard cycle of IL-

 2 due to 1) lower maximum tolerated dose and 2) pegylation interfering with NKTR-214 drug

 activity.” In fact, the extended half-life actually raised further safety issues due to the irreversibility

 of the front-loaded dosing.

          188.   The Report pointed out that the Company’s claims regarding CD8+ data were

 “brazenly misleading,” and Nektar’s frequently cited “30-fold average change in tumor-infiltrating

 lymphocyte (TIL) CD8+” was “distorted by a single outlier patient who purportedly recorded an

 extreme change in TIL CD8+ but saw no clinical benefit.” The source of this claim, as revealed

 by the Report was a chart contained in a poster displayed at a February 2017 ASCO symposium.

 Specifically, a line chart included in the poster revealed the outlier patient data and further depicted

                                                     73
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 74 of 95 PageID #: 275




 that no patient had actually experienced a 30-fold increase, but one patient—the outlier patient—

 saw a 300x increase, thereby skewing the reported average as reflected in the chart below provided

 in the Report:




        189.      However, until the Report was published, investors had little to no opportunity to

 examine the relevant data themselves. The line chart, provided by the Report via accessible link,

 showed the charted data for the five patients in the study and further revealed that two of the five

 patients were dosed on a 2 week, rather than 3-week dosing schedule. Moreover, the data reported

 for negligible increases of Tregs came from five different patients. The repeated implication of the

 Individual Defendants throughout the Relevant Period was that NKTR-214 drastically increased

 cancer-fighting cells while concurrently causing minimal increases in immunosuppressive cells in

 purportedly ten patients, revealing that the Individual Defendants’ conclusions about NKTR-214’s

 success and efficacy rested on fragile data that provided no reasonable basis for such conclusions.

 Additionally, the Report noted that there was a “lack of significant effect [of NKTR-214] in

 combination with nivolumab,” which was particularly concerning.

        190.      In conclusion, the Report stated that the Company’s aim to improve IL-2 resulted

 in a product “that is completely useless for treating cancer,” and further determined that Nektar’s

 approach with NKTR-214 was problematic from the start:

        Elongating half-life with pegylation makes sense for many indications where the
        goal is to reach and maintain steady state. These include many neurological or

                                                  74
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 75 of 95 PageID #: 276




        chronic conditions that cannot be cured directly, such as pain or ADHD. However,
        it makes no sense for treating cancer. The goal is not to reach steady-state
        exposure to IL-2, it is to kill the malignant tumor cells.

        In exchange for the long half-life of NKTR-214, Nektar was forced to sacrifice both
        total and peak therapeutic effect. NKTR-214’s PEG polymers also forced Nektar
        to use a significantly lower dose compared to IL-2. The end result is a drug with
        AUC that is much lower than IL-2, therapeutic effect (target receptor binding)
        that is even lower than the AUC would imply, and a maximum concentration that
        does not appear to meet the minimum threshold for efficacy.

        With a 0% ORR as a monotherapy, NKTR-214 has already failed where IL-2
        succeeded, and by combining NKTR-214 with checkpoint inhibitors, Nektar is
        now trying to succeed where IL-2 failed. Neither the science nor the data support
        NKTR- 214, and we are betting against it.
 (Emphasis added.)
        191.    On this news, the price per share of Nektar stock fell over the next two trading

 sessions, from a closing price of $60.96 on September 28, 2018, to a closing price of $56.65 on

 October 1, 2018, a decline of approximately 7%, and further fell to a closing price of $55.33 on

 October 2, 2018. One article reporting on the Report stated in relevant part:

        Top-line data from the phase 1/2 PIVOT trial of NKTR-214 in combination with
        Bristol-Myers Squibb’s checkpoint inhibitor Opdivo were reported at this year’s
        ASCO meeting and spooked investors by showing a reduced overall response
        rate from an earlier read-out. While the company said the patients hadn’t been on
        the combination long enough to show a response, concerns were voiced that the
        company may be pitching into a phase 3 program with a fairly limited set of clinical
        data. 21

        192.    On October 3, 2018, Seeking Alpha published a response to the Report, by Nektar’s

 Senior Vice President for Investor Relations and Corporate Affairs, Jennifer Ruddock which

 confirmed the source cited to in the Report for the claim that NKTR-214 resulted in a 30-fold

 increase in cancer-fighting cells. The response criticized the Report for not using more recent data,

 though notably, the Company itself relied on such data in a number of its presentations in 2018.


 21
   https://www.fiercebiotech.com/biotech/nektar-s-long-acting-il-2-nktr-214-has-zero-value-
 claims-analyst. Last visited March 3, 2021.
                                                  75
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 76 of 95 PageID #: 277




 Moreover, the response failed to include a more recent source or identify any clinical trial evidence

 that could have been relief upon at the time the Individual Defendants made their statements to

 support the repeated 30-fold claim.

        193.    On October 4, 2018, Plainview published a reply to Nektar’s response to the Report

 highlighting that that the Company’s more recent data “appears to be manipulated to portray

 NKTR214 as having a strong effect when it actually doesn’t.” 22 Further, Plainview noted that

 Nektar was “pulling the exact same stunt” with the Company’s ASCO 2018 presentation by

 manipulating and touting data in a way that generates a “Biased Appearance of Efficacy.”

        Subsequent Developments
        194.    Thereafter, the Plainview Report’s reproach of the Individual Defendant’s false and

 misleading statements regarding the purported 30-fold increase claims has been proven warranted

 since the primary efficacy endpoint of the EXCEL trial was not ultimately met. 23 In fact, using

 RECIST criteria 24, the patients in the study did not experience a noticeable efficacy response. Out

 of 26 patients measured, not one patient experienced a complete or even a partial response

 indicating efficacy. Of the 26 patients evaluated, 14 remained the same and 12 worsened during

 treatment. The foregoing bears out what the Individual Defendants had known throughout the

 Relevant Period: that the 30-fold increase claim was merely the result of outlier data which did not

 provide a reasonable basis to substantiate that false and misleading assertion.




 22
    See Plainview’s responsive article published on Seeking Alpha October 4, 2018, included hereto
 as Exhibit 1.
 23
    https://pubmed.ncbi.nlm.nih.gov/30988166/. Last visited March 2, 2021.
 24
    RECIST (Response Evaluation Criteria in Solid Tumors) criteria is a set of published rules that
 define when tumors in cancer patients improve, stay the same, or worsen during treatment.
                                                  76
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 77 of 95 PageID #: 278




                                    DAMAGES TO NEKTAR

        195.    As a direct and proximate result of the Individual Defendants’ conduct, Nektar has

 lost and expended, and will lose and expend, many millions of dollars.

        196.    Such expenditures include, but are not limited to, legal fees associated with the

 Securities Class Action filed against the Company, its CEO, and certain of its officers, and amounts

 paid to outside lawyers, accountants, and investigators in connection thereto.

        197.    Such expenditures include, but are not limited to, legal fees and other costs of

 defending any potential investigations of and/or lawsuits related to the PIVOT Manipulation

 Misconduct and for the Company’s loss of profits caused by the PIVOT Manipulation Misconduct.

        198.    Such losses include, but are not limited to, handsome compensation and benefits

 paid to the Individual Defendants who breached their fiduciary duties to the Company, including

 incentive bonuses provided by the 2017 Performance Incentive Plan and other bonuses tied to the

 Company’s attainment of certain objectives, and benefits paid to the Individual Defendants who

 breached their fiduciary duties to the Company.

        199.    As a direct and proximate result of the Individual Defendants’ conduct, Nektar has

 also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount”

 that will plague the Company’s stock in the future due to the Company’s and their

 misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

 enrichment.

                                 DERIVATIVE ALLEGATIONS

        200.    Plaintiffs bring this action derivatively and for the benefit of Nektar to redress

 injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their




                                                 77
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 78 of 95 PageID #: 279




 fiduciary duties as directors and/or officers of Nektar, waste of corporate assets, unjust enrichment,

 and violations of Section 14(a) of the Exchange Act, as well as the aiding and abetting thereof.

         201.    Nektar is named solely as a nominal party in this action. This is not a collusive

 action to confer jurisdiction on this Court that it would not otherwise have.

         202.    Plaintiffs are shareholders of Nektar and have continuously held Nektar common

 stock at all relevant times. Plaintiffs will adequately and fairly represent the interests of Nektar in

 enforcing and prosecuting its rights, and, to that end, have retained competent counsel, experienced

 in derivative litigation, to enforce and prosecute this action.

                              DEMAND FUTILITY ALLEGATIONS

         203.    Plaintiffs incorporate by reference and re-alleges each and every allegation stated

 above as if fully set forth herein.

         204.    A pre-suit demand on the Board of Nektar is futile and, therefore, excused. At the

 time of filing of this Verified Shareholder Derivative Consolidated Amended Complaint, the Board

 consists of the following seven individuals: Defendants Robin, Ajer, Chess, Greer, and Whitfield,

 (the “Director-Defendants”), and non-defendants Karin Eastham and Myriam J. Curet (together

 with the Director-Defendants, the “Directors”). Plaintiffs need only to allege demand futility as to

 four of the seven Directors that were on the Board at the time this action was commenced.

         205.    Demand is excused as to all of the Director-Defendants because each one of them

 faces, individually and collectively, a substantial likelihood of liability as a result of the schemes

 they engaged in knowingly or recklessly to make and/or cause the Company to make false and

 misleading statements and omissions of material facts, while four of them engaged in insider sales

 based on material non-public information, netting proceeds of over $28.4 million, which renders




                                                   78
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 79 of 95 PageID #: 280




 them unable to impartially investigate the charges and decide whether to pursue action against

 themselves and the other perpetrators of the scheme.

        206.    In complete abdication of their fiduciary duties, the Director-Defendants either

 knowingly or recklessly engaged in the PIVOT Manipulation Misconduct and in making and/or

 causing the Company to make the materially false and misleading statements alleged herein. The

 fraudulent schemes were, inter alia, intended to make the Company appear more profitable and

 attractive to investors. As a result of the foregoing, the Director-Defendants breached their

 fiduciary duties, face a substantial likelihood of liability, are not disinterested, and demand upon

 them is futile, and thus excused.

        207.    Additional reasons that demand on Defendant Robin is futile follow. Defendant

 Robin has served as the Company’s President and CEO since January 2007 and as a member of

 the Board since February 2007. Thus, as the Company admits, he is a non-independent director.

 The Company provides Defendant Robin with his principal occupation, and he receives handsome

 compensation, including $13,330,667 during the fiscal year ended December 31, 2018. Defendant

 Robin was ultimately responsible for all of the false and misleading statements and omissions that

 were made, including those contained in the 2017, and 2018 10-Ks, which he signed and signed

 SOX certifications for and the false representations made in various healthcare conference

 presentations. As the Company’s highest officer and as a trusted long-time Company director, he

 conducted little, if any, oversight of the Company’s engagement in the schemes to manipulate the

 PIVOT-02 trial results and to make false and misleading statements, consciously disregarded his

 duties to monitor such controls over reporting and engagement in the schemes, and consciously

 disregarded his duties to protect corporate assets. Moreover, Defendant Robin is a defendant in the

 Securities Class Action. His insider sales before the fraud was exposed, which yielded at least



                                                 79
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 80 of 95 PageID #: 281




 approximately $19.4 million in proceeds, demonstrate his motive in facilitating and participating

 in the fraud. Defendant Robin’s son, Michael Robin, is employed by the Company as a vice

 president in its project management group and was paid approximately $838,237 by the Company

 for the fiscal year ended December 31, 2018. Defendant Robin may further fear retaliation against

 his son, in addition to himself, if he were to consider a demand against the Individual Defendants.

 For these reasons, too, Defendant Robin breached his fiduciary duties, faces a substantial

 likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

 therefore, excused.

        208.    Additional reasons that demand on Defendant Ajer is futile follow. Defendant Ajer

 has served as a Company director since September 2017 and serves as a member of the Audit

 Committee and Organization and Compensation Committee. Defendant Ajer receives lavish

 compensation, including $709,051 during the fiscal year ended December 31, 2018. As a Company

 director he conducted little, if any, oversight of the Company’s engagement in the schemes to

 manipulate the PIVOT-02 trial results, and to make false and misleading statements, consciously

 disregarded his duties to monitor such controls over reporting and engagement in the schemes, and

 consciously disregarded his duties to protect corporate assets. Furthermore, Defendant Ajer signed,

 and thus personally made the false and misleading statements in, the 2017 and 2018 10-Ks. His

 insider sale before the fraud was exposed, which yielded $383,130 in proceeds, demonstrates his

 motive in facilitating and participating in the fraud. For these reasons, too, Defendant Ajer

 breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

 disinterested, and thus demand upon him is futile and, therefore, excused.

        209.    Additional reasons that demand on Defendant Chess is futile follow. Defendant

 Chess has served as a Company director since May 1992 and has served in a variety of positions



                                                  80
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 81 of 95 PageID #: 282




 at Nektar throughout his years with the Company. From March 2006 to January 2007, he was the

 acting President and CEO; from April 1999-January 2007 he was the Executive Chairman; from

 August 1998 to April 2000, he was Co-CEO; from December 1991 to August 1998, he served as

 President; and from May 1992 to August 1998, he served as the Company’s CEO. Defendant Chess

 receives handsome compensation, including $741,551 during the fiscal year ended December 31,

 2018. As a long-time Company director, he conducted little, if any, oversight of the Company’s

 engagement in the schemes to manipulate the PIVOT-02 trial results, and to make false and

 misleading statements, consciously disregarded his duties to monitor such controls over reporting

 and engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

 Furthermore, Defendant Chess signed, and thus personally made the false and misleading

 statements in, the 2017, and 2018 10-Ks. His insider sales before the fraud was exposed, which

 yielded at least approximately $4.6 million in proceeds, demonstrate his motive in facilitating and

 participating in the fraud. For these reasons, too, Defendant Chess breached his fiduciary duties,

 faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon

 him is futile and, therefore, excused.

        210.    Additional reasons that demand on Defendant Greer is futile follow. Defendant

 Greer has served as a Company director since February 2010 and serves as Chair of the Audit

 Committee and as a member of the Organization and Compensation Committee and the

 Nominating and Corporate Governance Committee. Defendant Greer receives handsome

 compensation, including $732,551 during the fiscal year ended December 31, 2018. As a long-

 time Company director, he conducted little, if any, oversight of the Company’s engagement in the

 schemes to manipulate the PIVOT-02 trial results and to make false and misleading statements,

 consciously disregarded his duties to monitor such controls over reporting and engagement in the



                                                  81
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 82 of 95 PageID #: 283




 schemes, and consciously disregarded his duties to protect corporate assets. Defendant Greer

 signed, and thus personally made the false and misleading statements in, the 2017, and 2018 10-

 Ks. His insider sales before the fraud was exposed, which yielded at least $4 million in proceeds,

 demonstrate his motive in facilitating and participating in the fraud. For these reasons, too,

 Defendant Greer breached his fiduciary duties, faces a substantial likelihood of liability, is not

 independent or disinterested, and thus demand upon him is futile and, therefore, excused.

        211.    Additional reasons that demand on Defendant Whitfield is futile follow. Defendant

 Whitfield has served as a Company director since August 2000. He also serves as Chair of the

 Nominating and Corporate Governance Committee and as a member of the Audit Committee.

 Defendant Whitfield receives handsome compensation, including $708,301 during the fiscal year

 ended December 31, 2018. As a long-time Company director, he conducted little, if any, oversight

 of the Company’s engagement in the schemes to manipulate the PIVOT-02 trial results and to

 make false and misleading statements, consciously disregarded his duties to monitor such controls

 over reporting and engagement in the scheme, and consciously disregarded his duties to protect

 corporate assets. Furthermore, Defendant Whitfield signed, and thus personally made the false and

 misleading statements, in the 2017, and 2018 10-Ks. For these reasons, too, Defendant Whitfield

 breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

 disinterested, and thus demand upon him is futile and, therefore, excused.

        212.    Additional reasons that demand on the Board is futile follow.

        213.    According to the Company’s Charter of the Organization and Compensation

 Committee of the Board of Directors, the Organization and Compensation Committee’s

 responsibilities included “[r]eview[ing] the Company’s executive compensation arrangements to

 evaluate whether incentive and other forms of compensation do not encourage inappropriate or



                                                82
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 83 of 95 PageID #: 284




 excessive risk taking and review[ing] and discuss[ing], at least annually, the relationship between

 risk management policies and practices, corporate strategy and the Company’s executive

 compensation arrangements.” Defendants Ajer and Greer failed to appropriately carry out these

 responsibilities adequately, as evidenced by the Individual Defendants’ engagement in the PIVOT

 Manipulation Misconduct and/or the dissemination of false and misleading statements throughout

 the Relevant Period.

        214.    As described above, four of the Director-Defendants directly engaged in insider

 trading, in violation of federal law. Director-Defendants Robin, Ajer, Chess, and Greer collectively

 received proceeds of over $28.4 million as a result of insider transactions executed during the

 period when the Company’s stock price was artificially inflated due to the false and misleading

 statements alleged herein. Therefore, demand in this case is futile as to them, and thus excused.

        215.    Demand in this case is excused because the Director-Defendants face a substantial

 likelihood of liability on Plaintiffs’ proxy claims. In the 2018 Proxy Statement, the Director-

 Defendants had personal interests at stake in the approval of the 2017 Performance Incentive Plan,

 which would not have been voted for were it not for the dissemination of the false and misleading

 statements discussed herein. The approval of the 2017 Performance Incentive Plan further

 damaged the Company by providing unjust benefits to the Individual Defendants while they

 breached their fiduciary duties to the Company. The Director-Defendants would not be able to

 view such a demand impartially. As the 2018 Proxy Statement recognized, “[a]ll members of the

 board of directors and all of the Company’s executive officers will be eligible for awards under

 the 2017 Plan and thus have a personal interest in the approval of the amendment and restatement

 to the 2017 Plan.” For these reasons too, a demand against the Director-Defendants would be futile.




                                                 83
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 84 of 95 PageID #: 285




        216.   Demand in this case is further excused because the Director-Defendants control the

 Company and are beholden to each other. The Director-Defendants have longstanding business

 and personal relationships with each other and the other Individual Defendants that preclude them

 from acting independently and in the best interests of the Company and the shareholders. For

 example: Defendants Robin, Greer, and Lingnau served as directors of Sirna Therapeutics, Inc.

 (“Sirna”), a biotechnology company, during the same time period. Defendant Robin served as a

 President and director of Sirna from January 2001 to November 2006, as Sirna’s CEO from July

 2001 to November 2006 and as Sirna’s Chief Operating Officer from January 2001 to June 2001.

 Defendant Greer served as a director of Sirna from 2003, and as Sirna’s chairman from 2005 until

 December 2006 when Sirna was acquired by Merck & Co., Inc. (“Merck”). Defendant Lingnau

 was a member of Sirna from February 2006 until December 2006 when Sirna was acquired by

 Merck. Moreover, Defendants Robin and Lingnau were colleagues at Schering, AG (“Schering”)

 and a pharmaceutical products company, Berlex Laboratories, Inc. (“Berlex”), (a subsidiary of

 Schering). From 1991 to 2001, Defendant Robin worked as the Berlex’s Corporate Vice President

 and General Manager. Defendant Robin served as Berlex’s Vice President of Finance and Business

 Development and Chief Financial Officer from 1987 to 1991. Defendant Robin also served as the

 Director of Business Planning and Development at Berlex from 1984 to 1987. Defendant Lingnau

 retired from Schering, Germany, in December 2005 as a member of Schering’s Executive Board

 and as Vice Chairman, President and CEO of Schering Berlin, Inc., a U.S. subsidiary to Schering.

 In that role, Defendant Lingnau was responsible for Schering’s worldwide specialized therapeutics

 and dermatology businesses. Defendant Lingnau joined Schering’s business trainee program in

 1966. Throughout his career at Schering, Defendant Lingnau served in various capacities and in a

 number of subsidiaries in South America and the U.S. From 1983 until 1985 Defendant Lingnau



                                                84
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 85 of 95 PageID #: 286




 served as President of Berlex. From 1985 to 1989 Defendant Lingnau served as the Head of

 Worldwide Sales and Marketing in the Pharmaceutical Division of Schering. From 1985 to 2005

 Defendant Lingnau served as Chairman of Berlex. These conflicts of interest precluded the

 Director-Defendants from adequately monitoring the Company’s operations and internal controls

 and calling into question the Individual Defendants’ conduct. Thus, any demand on the Director-

 Defendants would be futile.

        217.    In violation of the Code of Conduct, the Director-Defendants conducted little, if

 any, oversight of the Company’s internal controls over public reporting and of the Company’s

 engagement in the Individual Defendants’ schemes to engage in the PIVOT Manipulation

 Misconduct, to issue materially false and misleading statements to the public, and facilitate and

 disguise the Individual Defendants’ violations of law, including breaches of fiduciary duty, unjust

 enrichment, and violations of the Exchange Act. In violation of the Code of Conduct, the Director-

 Defendants failed to comply with the law. Thus, the Director-Defendants face a substantial

 likelihood of liability and demand is futile as to them.

        218.    Nektar has been and will continue to be exposed to significant losses due to the

 wrongdoing complained of herein, yet the Director-Defendants have not filed any lawsuits against

 themselves or others who were responsible for that wrongful conduct to attempt to recover for

 Nektar any part of the damages Nektar suffered and will continue to suffer thereby. Thus, any

 demand upon the Director-Defendants would be futile.

        219.    The Individual Defendants’ conduct described herein and summarized above could

 not have been the product of legitimate business judgment as it was based on bad faith and

 intentional, reckless, or disloyal misconduct. Thus, none of the Director-Defendants can claim

 exculpation from their violations of duty pursuant to the Company’s charter (to the extent such a



                                                  85
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 86 of 95 PageID #: 287




 provision exists). As a majority of the Directors face a substantial likelihood of liability, they are

 self-interested in the transactions challenged herein and cannot be presumed to be capable of

 exercising independent and disinterested judgment about whether to pursue this action on behalf

 of the shareholders of the Company. Accordingly, demand is excused as being futile.

        220.       The acts complained of herein constitute violations of fiduciary duties owed by

 Nektar officers and directors, and these acts are incapable of ratification.

        221.       The Director-Defendants may also be protected against personal liability for their

 acts of mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’

 liability insurance if they caused the Company to purchase it for their protection with corporate

 funds, i.e., monies belonging to the stockholders of Nektar. If there is a directors’ and officers’

 liability insurance policy covering the Director-Defendants, it may contain provisions that

 eliminate coverage for any action brought directly by the Company against the Director-

 Defendants, known as, inter alia, the “insured-versus-insured exclusion.” As a result, if the

 Director-Defendants were to sue themselves or certain of the officers of Nektar, there would be no

 directors’ and officers’ insurance protection. Accordingly, the Director-Defendants cannot be

 expected to bring such a suit. On the other hand, if the suit is brought derivatively, as this action

 is brought, such insurance coverage, if such an insurance policy exists, will provide a basis for the

 Company to effectuate a recovery. Thus, demand on the Director-Defendants is futile and,

 therefore, excused.

        222.       If there is no directors’ and officers’ liability insurance, then the Director-

 Defendants will not cause Nektar to sue the Individual Defendants named herein, since, if they

 did, they would face a large uninsured individual liability. Accordingly, demand is futile in that

 event, as well.



                                                   86
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 87 of 95 PageID #: 288




           223.   Thus, for all of the reasons set forth above, all of the Director-Defendants and, if

 not all of them, at least four of the Directors, cannot consider a demand with disinterestedness and

 independence. Consequently, a demand upon the Board is excused as futile.

                                            FIRST CLAIM

                          Against Individual Defendants for Violations of
                                Section 14(a) of the Exchange Act

           224.   Plaintiffs incorporate by reference and re-allege each and every allegation set forth

 above, as though fully set forth herein.

           225.   The Section 14(a) Exchange Act claims alleged herein are based solely on

 negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

 of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not

 sound in fraud. Plaintiffs specifically disclaim any allegations of, reliance upon any allegation of,

 or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud

 claims.

           226.   Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

 be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

 commerce or of any facility of a national securities exchange or otherwise, in contravention of

 such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

 interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

 proxy or consent or authorization in respect of any security (other than an exempted security)

 registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

           227.   Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

 proxy statement shall contain “any statement which, at the time and in the light of the

 circumstances under which it is made, is false or misleading with respect to any material fact, or

                                                   87
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 88 of 95 PageID #: 289




 which omits to state any material fact necessary in order to make the statements therein not false

 or misleading.” 17 C.F.R. §240.14a-9.

         228.   Under the direction and watch of the Director-Defendants, the 2017 and 2018 Proxy

 Statements (the “Proxy Statements”) failed to disclose, inter alia: (1) the data results of the EXCEL

 clinical trial intentionally included outlier data that skewed the trial results; (2) a 2-week dosing

 schedule was used for at least two of the five dosed patients, including the outlier patient; (3) thus,

 the claim that patients experienced a 30-fold average increase in CD8 cells with negligible

 increases in immunosuppressive cells was not supported by the clinical data relied on; and (4) the

 Company failed to maintain internal controls.

         229.   The Individual Defendants also caused Proxy Statements to be false and misleading

 with regard to executive compensation in that they purported to employ “performance-based

 incentives,” while failing to disclose that the Company’s share price was being artificially inflated

 by the false and misleading statements made by the Individual Defendants as alleged herein, and

 therefore any compensation based on the Company’s financial performance was artificially

 inflated.

         230.   The Proxy Statements also made references to the Code of Conduct. The Code of

 Conduct required the Company and the Individual Defendants to abide by relevant laws and

 regulations, make accurate and non-misleading public disclosures, and not engage in insider

 trading. By engaging issuing false and misleading statements to the investing public and insider

 trading, the Individual Defendants violated the Code of Conduct. The Proxy Statements failed to

 disclose these violations and also failed to disclose that the Code of Conduct’s terms were being

 violated.




                                                   88
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 89 of 95 PageID #: 290




        231.    In the exercise of reasonable care, the Individual Defendants should have known

 that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

 in the Proxy Statements were materially false and misleading. The misrepresentations and

 omissions were material to Plaintiffs in voting on the matters set forth for shareholder

 determination in the Proxy Statements, including, but not limited to, election of directors,

 ratification of an independent auditor, and the approval and/or amendment of the 2017

 Performance Incentive Plan.

        232.    The false and misleading elements of the 2017 Proxy Statement led to the re-

 election of Defendants Robin and Winger, which allowed them to continue breaching their

 fiduciary duties to Nektar. In a similar manner, the statements in the 2018 Proxy Statement led to

 the re-election of Defendants Ajer, Chess, and Whitfield.

        233.    The Company was damaged as a result of the Individual Defendants’ material

 misrepresentations and omissions in the Proxy Statements.

        234.    Plaintiffs on behalf of Nektar have no adequate remedy at law.

                                            SECOND CLAIM

                 Against Individual Defendants for Breach of Fiduciary Duties

        235.    Plaintiffs incorporate by reference and re-alleges each and every allegation set forth

 above, as though fully set forth herein.

        236.    Each Individual Defendant owed to the Company the duty to exercise candor, good

 faith, and loyalty in the management and administration of Nektar’s business and affairs.

        237.    Each of the Individual Defendants violated and breached his or her fiduciary duties

 of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.




                                                  89
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 90 of 95 PageID #: 291




        238.    The Individual Defendants’ conduct set forth herein was due to their intentional or

 reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

 Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

 rights and interests of Nektar.

        239.    In breach of their fiduciary duties, the Individual Defendants failed to maintain an

 adequate system of oversight, disclosure controls and procedures, and internal controls.

        240.    In further breach of their fiduciary duties owed to Nektar during the Relevant Period

 the Individual Defendants willfully or recklessly engaged in and/or caused the Company to engage

 in the PIVOT Manipulation Misconduct and/or caused the Company to make false and misleading

 statements and omissions of material fact that failed to disclose, inter alia that (1) the data results

 of the EXCEL clinical trial intentionally included outlier data that skewed the trial results; (2) a 2-

 week dosing schedule was used for at least two of the five dosed patients, including the outlier

 patient; (3) thus, the claim that patients experienced a 30-fold average increase in CD8 cells with

 negligible increases in immunosuppressive cells was not supported by the clinical data relied on;

 and (4) the Company failed to maintain internal controls. As a result of the foregoing, the

 Company’s public statements were materially false and misleading at all relevant times.

        241.    The Individual Defendants failed to correct and/or caused the Company to fail to

 rectify any of the wrongs described herein or correct the false and misleading statements and

 omissions of material fact referenced herein, rendering them personally liable to the Company for

 breaching their fiduciary duties.

        242.    In breach of their fiduciary duties, eight of the Individual Defendants engaged in

 lucrative insider sales while the price of the Company’s common stock was artificially inflated

 due to the false and misleading statements of material fact discussed herein.



                                                   90
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 91 of 95 PageID #: 292




         243.     The Individual Defendants had actual or constructive knowledge that the Company

 issued materially false and misleading statements, and they failed to correct the Company’s public

 statements. The Individual Defendants had actual knowledge of the misrepresentations and

 omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that

 they failed to ascertain and to disclose such facts, even though such facts were available to them.

 Such material misrepresentations and omissions were committed knowingly or recklessly and for

 the purpose and effect of artificially inflating the price of the Company’s securities and disguising

 insider sales.

         244.     The Individual Defendants had actual or constructive knowledge that they had

 caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to

 maintain adequate internal controls. The Individual Defendants had actual knowledge that the

 Company was engaging in the fraudulent scheme set forth herein, and that internal controls were

 not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

 Company to improperly engage in the fraudulent scheme and to fail to maintain adequate internal

 controls, even though such facts were available to them. Such improper conduct was committed

 knowingly or recklessly and for the purpose and effect of artificially inflating the price of the

 Company’s securities and engaging in insider sales. The Individual Defendants, in good faith,

 should have taken appropriate action to correct the schemes alleged herein and to prevent them

 from continuing to occur.

         245.     These actions were not a good-faith exercise of prudent business judgment to

 protect and promote the Company’s corporate interests.




                                                  91
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 92 of 95 PageID #: 293




        246.    As a direct and proximate result of the Individual Defendants’ breaches of their

 fiduciary obligations, Nektar has sustained and continues to sustain significant damages. As a

 result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

        247.    Plaintiffs on behalf of Nektar have no adequate remedy at law.

                                            THIRD CLAIM

                     Against Individual Defendants for Unjust Enrichment

        248.    Plaintiffs incorporate by reference and re-alleges each and every allegation set forth

 above, as though fully set forth herein.

        249.    By their wrongful acts, violations of law, and false and misleading statements and

 omissions of material fact that they made and/or caused to be made, the Individual Defendants

 were unjustly enriched at the expense of, and to the detriment of, Nektar.

        250.    The Individual Defendants either benefitted financially from the improper conduct

 and their making lucrative insider sales or received unjustly lucrative bonuses tied to the false and

 misleading statements, or received bonuses, stock options, or similar compensation from Nektar

 that was tied to the performance or artificially inflated valuation of Nektar, or received

 compensation that was unjust in light of the Individual Defendants’ bad faith conduct.

        251.    Plaintiffs, as shareholders and representatives of Nektar, seek restitution from the

 Individual Defendants and seek an order from this Court disgorging all profits—including from

 insider sales, benefits, and other compensation, including any performance-based or valuation-

 based compensation—obtained by the Individual Defendants due to their wrongful conduct and

 breach of their fiduciary duties.

        252.    Plaintiffs on behalf of Nektar have no adequate remedy at law.

                                            FOURTH CLAIM

                 Against Individual Defendants for Waste of Corporate Assets

                                                  92
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 93 of 95 PageID #: 294




        253.    Plaintiffs incorporate by reference and re-allege each and every allegation set forth

 above, as though fully set forth herein.

        254.    As a further result of the foregoing, the Company will incur many millions of

 dollars of legal liability and/or costs to defend unlawful actions, to engage in internal

 investigations, and to lose financing from investors and business from future customers who no

 longer trust the Company and its products.

        255.    As a result of the waste of corporate assets, the Individual Defendants are each

 liable to the Company.

        256.    Plaintiffs on behalf of Nektar have no adequate remedy at law.

                                     PRAYER FOR RELIEF

        FOR THESE REASONS, Plaintiffs demand judgment in the Company’s favor against all

 Individual Defendants as follows:

                (a)     Declaring that Plaintiffs may maintain this action on behalf of Nektar, and

 that Plaintiffs are adequate representatives of the Company;

                (b)     Declaring that the Individual Defendants have breached and/or aided and

 abetted the breach of their fiduciary duties to Nektar;

                (c)     Determining and awarding to Nektar the damages sustained by it as a result

 of the violations set forth above from each of the Individual Defendants, jointly and severally,

 together with pre-judgment and post-judgment interest thereon;

                (d)     Directing Nektar and the Individual Defendants to take all necessary actions

 to reform and improve its corporate governance and internal procedures to comply with applicable

 laws and to protect Nektar and its shareholders from a repeat of the damaging events described

 herein, including, but not limited to, putting forward for shareholder vote the following resolutions



                                                  93
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 94 of 95 PageID #: 295




 for amendments to the Company’s Bylaws or Articles of Incorporation and the following actions

 as may be necessary to ensure proper corporate governance policies:

                      1. a proposal to strengthen the Board’s supervision of operations and develop

             and implement procedures for greater shareholder input into the policies and

             guidelines of the Board;

                      2. a provision to permit the shareholders of Nektar to nominate at least four

             candidates for election to the Board; and

                      3. a proposal to ensure the establishment of effective oversight of compliance

             with applicable laws, rules, and regulations.

                (e)     Awarding Nektar restitution from the Individual Defendants, and each of

 them;

                (f)     Awarding Plaintiffs the costs and disbursements of this action, including

 reasonable attorneys’ and experts’ fees, costs, and expenses; and

                (g)     Granting such other and further relief as the Court may deem just and

 proper.

                                   JURY TRIAL DEMANDED

 Plaintiffs hereby demand a trial by jury.


 Dated: March 16, 2021                                Respectfully submitted,

                                                      PHILLIPS, MCLAUGHLIN & HALL, P.A.

                                                      /s/ Megan C. Haney
                                                      Megan C. Haney (Bar No. 5016)
                                                      1200 North Broom Street
                                                      Wilmington, DE 19806
                                                      Telephone: (302) 655-4200
                                                      Facsimile: (302) 655-4210
                                                      Email: mch@pmhdelaw.com

                                                 94
Case 1:19-cv-00322-MN-JLH Document 25 Filed 03/16/21 Page 95 of 95 PageID #: 296




                                            Liaison Counsel for Plaintiffs



                                            THE ROSEN LAW FIRM, P.A.
                                            Phillip Kim
                                            275 Madison Avenue, 40th Floor
                                            New York, NY 10016
                                            Telephone: (212) 686-1060
                                            Facsimile: (212) 202-3827
                                            Email: pkim@rosenlegal.com

                                            Co-Lead Counsel for Plaintiffs

                                            THE BROWN LAW FIRM, P.C.
                                            Timothy Brown
                                            240 Townsend Square
                                            Oyster Bay, NY 11771
                                            Telephone: (516) 922-5427
                                            Facsimile: (516) 344-6204
                                            Email: tbrown@thebrownlawfirm.net

                                            Co-Lead Counsel for Plaintiffs




                                       95
